EXHIBIT 10.13 State Bancorp, Inc. Employee Stock Ownership Plan (December 1,
2008 Restatement)

STATE BANCORP, INC. EMPLOYEE STOCK OWNERSHIP PLAN

(December 1, 2008 Restatement)

 

 

 

KP6

 

6189


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

PREAMBLE

 

1

 

 

 

 

 

ARTICLE I DEFINITIONS

 

2

 

 

 

 

 

 

1.1

Plan Definitions

 

2

 

1.2

Interpretation

 

11

 

 

 

 

 

ARTICLE II SERVICE

 

12

 

 

 

 

 

 

2.1

Special Definitions

 

12

 

2.2

Crediting of Hours of Service

 

13

 

2.3

Limitations on Crediting of Hours of Service

 

14

 

2.4

Department of Labor Rules

 

15

 

2.5

Crediting of “Continuous Service”

 

15

 

2.6

Crediting Eligibility Service

 

15

 

2.7

Years of Vesting Service

 

15

 

2.8

Crediting of Hours of Service with Respect to Short “Computation Periods”

 

15

 

2.9

Crediting of Service on Transfer or Amendment

 

16

 

 

 

 

 

ARTICLE III ELIGIBILITY

 

17

 

 

 

 

 

 

3.1

Eligibility

 

17

 

3.2

Transfers of Employment

 

17

 

3.3

Reemployment

 

17

 

3.4

Notification Concerning New Eligible Employees

 

18

 

3.5

Effect and Duration

 

18

 

 

 

 

 

ARTICLE IV NO 401(k) CONTRIBUTIONS

 

19

 

 

 

 

 

 

4.1

No Cash or Deferred Arrangement

 

19

 

 

 

 

 

ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS

 

20

 

 

 

 

 

 

5.1

No After-Tax Contributions

 

20

 

5.2

No Rollover Contributions

 

20

 

 

 

 

 

ARTICLE VI EMPLOYER CONTRIBUTIONS

 

21

 

 

 

 

 

 

6.1

Contribution Period

 

21

 

6.2

Amount and Allocation of Fixed Contributions

 

21

 

6.3

Amount and Allocation of Profit-Sharing Contributions

 

21

 

6.4

Verification of Amount of Employer Contributions by the Sponsor

 

22

 

6.5

Payment of Employer Contributions

 

22

 

6.6

Allocation Requirements for Employer Contributions

 

22

 

6.7

Exceptions to Allocation Requirements for Employer Contributions

 

23


 

 

 

KP6

i

6189


--------------------------------------------------------------------------------




 

 

 

 

 

 

6.8

Vesting of Employer Contributions

 

23

 

6.9

100% Vesting Events

 

24

 

6.10

Election of Former Vesting Schedule

 

24

 

 

 

 

 

ARTICLE VII LIMITATIONS ON CONTRIBUTIONS

 

26

 

 

 

 

 

 

7.1

Definitions

 

26

 

7.2

Code Section 415 Limitations on Crediting of Contributions and Forfeitures

 

29

 

7.3

Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan

 

30

 

7.4

Scope of Limitations

 

31

 

7.5

Code Section 1042 Sale Limitations

 

31

 

 

 

 

 

ARTICLE VIII TRUST FUNDS AND ACCOUNTS

 

33

 

 

 

 

 

 

8.1

General Fund

 

33

 

8.2

Investment Funds

 

33

 

8.3

Employer Stock Investment Fund

 

33

 

8.4

Suspense Fund

 

33

 

8.5

Income on Trust

 

34

 

8.6

Accounts

 

34

 

8.7

Sub-Accounts

 

34

 

8.8

Company Stock Holding Account

 

34

 

 

 

 

 

ARTICLE IX LIFE INSURANCE CONTRACTS

 

36

 

 

 

 

 

 

9.1

No Life Insurance Contracts

 

36

 

 

 

 

 

ARTICLE X DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

 

37

 

 

 

 

 

 

10.1

Investment and Deposit of Certain Contributions

 

37

 

10.2

Election to Transfer Employer Contributions to an Investment Fund
(Diversification)

 

37

 

10.3

Exercise of Voting Rights with Respect to Employer Stock

 

37

 

 

 

 

 

ARTICLE XI CREDITING AND VALUING ACCOUNTS

 

40

 

 

 

 

 

 

11.1

Crediting Accounts

 

40

 

11.2

Valuing Accounts

 

40

 

11.3

Plan Valuation Procedures

 

40

 

11.4

Finality of Determinations

 

41

 

11.5

Notification

 

41

 

11.6

Disposition of Cash Dividends on Shares Allocated to Fixed Contributions, Prior
Money Purchase Plan Contributions, and Profit-Sharing Contributions Sub-Accounts

 

41

 

11.7

Disposition of Income Earned on Unallocated Employer Stock

 

42

 

 

 

 

 

ARTICLE XII LOANS

 

43


 

 

 

KP

ii

6189


--------------------------------------------------------------------------------




 

 

 

 

 

 

12.1

No Loans

 

43

 

 

 

 

 

ARTICLE XIII WITHDRAWALS WHILE EMPLOYED

 

44

 

 

 

 

 

 

13.1

No In-Service Withdrawals

 

44

 

 

 

 

 

ARTICLE XIV TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

 

45

 

 

 

 

 

 

14.1

Termination of Employment and Settlement Date

 

45

 

14.2

Separate Accounting for Non-Vested Amounts

 

45

 

14.3

Disposition of Non-Vested Amounts

 

45

 

14.4

Treatment of Forfeited Amounts

 

46

 

14.5

Allocations of Forfeitures

 

46

 

14.6

Recrediting of Forfeited Amounts

 

47

 

 

 

 

 

ARTICLE XV DISTRIBUTIONS

 

49

 

 

 

 

 

 

15.1

Distributions to Normal Retirees and Disabled Participants

 

49

 

15.2

Distributions to Participants Who Terminate Employment Prior to Normal
Retirement Date

 

49

 

15.3

Partial Distributions to Retired or Terminated Participants

 

50

 

15.4

Distributions to Beneficiaries

 

50

 

15.5

Code Section 401(a)(9) Requirements

 

50

 

15.6

Cash Outs and Participant Consent

 

55

 

15.7

Automatic Rollover of Mandatory Distributions

 

56

 

15.8

Required Commencement of Distribution

 

56

 

15.9

Reemployment of a Participant

 

56

 

15.10

Restrictions on Alienation

 

56

 

15.11

Facility of Payment

 

57

 

15.12

Inability to Locate Payee and Non-Negotiated Checks

 

57

 

15.13

Distribution Pursuant to Qualified Domestic Relations Orders

 

58

 

 

 

 

 

ARTICLE XVI FORM OF PAYMENT

 

59

 

 

 

 

 

 

16.1

Applicability

 

59

 

16.2

Normal Form of Payment

 

59

 

16.3

Optional Forms of Payment

 

59

 

16.4

Change of Election

 

60

 

16.5

Direct Rollover

 

60

 

16.6

Notice Regarding Forms of Payment

 

61

 

16.7

Reemployment

 

62

 

16.8

Distribution in the Form of Employer Stock

 

62

 

16.9

Put Option

 

62

 

 

 

 

 

ARTICLE XVII BENEFICIARIES

 

64

 

 

 

 

 

 

17.1

Designation of Beneficiary

 

64


 

 

 

KP6

iii

6189


--------------------------------------------------------------------------------




 

 

 

 

 

 

17.2

Spousal Consent Requirements

 

64

 

17.3

Revocation of Beneficiary Designation Upon Divorce

 

65

 

 

 

 

 

ARTICLE XVIII ADMINISTRATION

 

66

 

 

 

 

 

 

18.1

Authority of the Sponsor

 

66

 

18.2

Discretionary Authority

 

66

 

18.3

Action of the Sponsor

 

67

 

18.4

Claims Review Procedure

 

67

 

18.5

Special Rules Applicable to Claims Related to Investment Errors

 

68

 

18.6

Exhaustion of Remedies

 

69

 

18.7

Qualified Domestic Relations Orders

 

69

 

18.8

Indemnification

 

69

 

18.9

Prudent Man Standard of Care

 

69

 

18.10

Actions Binding

 

70

 

 

 

 

 

ARTICLE XIX AMENDMENT AND TERMINATION

 

71

 

 

 

 

 

 

19.1

Amendment by Plan Sponsor

 

71

 

19.2

Limitation on Amendment

 

71

 

19.3

Termination

 

71

 

19.4

Inability to Locate Payee on Plan Termination

 

72

 

19.5

Reorganization

 

72

 

19.6

Withdrawal of an Employer

 

72

 

 

 

 

 

ARTICLE XX ADOPTION BY OTHER ENTITIES

 

74

 

 

 

 

 

 

20.1

Adoption by Related Companies

 

74

 

20.2

Effective Plan Provisions

 

74

 

 

 

 

 

ARTICLE XXI MISCELLANEOUS PROVISIONS

 

75

 

 

 

 

 

 

21.1

No Commitment as to Employment

 

75

 

21.2

Benefits

 

75

 

21.3

No Guarantees

 

75

 

21.4

Expenses

 

75

 

21.5

Precedent

 

75

 

21.6

Duty to Furnish Information

 

76

 

21.7

Merger, Consolidation, or Transfer of Plan Assets

 

76

 

21.8

Condition on Employer Contributions

 

76

 

21.9

Return of Contributions to an Employer

 

76

 

21.10

Validity of Plan

 

77

 

21.11

Trust Agreement

 

77

 

21.12

Parties Bound

 

77

 

21.13

Application of Certain Plan Provisions

 

77

 

21.14

Merged Plans

 

77

 

21.15

Transferred Funds

 

78

 

21.16

Veterans Reemployment Rights

 

78


 

 

 

KP6

iv

6189


--------------------------------------------------------------------------------




 

 

 

 

 

 

21.17

Delivery of Cash Amounts

 

78

 

21.18

Written Communications

 

78

 

21.19

Plan Correction Procedures

 

79

 

21.20

Prohibited Obligations

 

79

 

 

 

 

 

ARTICLE XXII TOP-HEAVY PROVISIONS

 

80

 

 

 

 

 

 

22.1

Definitions

 

80

 

22.2

Applicability

 

81

 

22.3

Minimum Employer Contribution

 

82

 

22.4

Exclusion of Collectively-Bargained Employees

 

82

 

 

 

 

 

ARTICLE XXIII EXEMPT LOANS

 

83

 

 

 

 

 

 

23.1

Purpose of Exempt Loan

 

83

 

23.2

Restrictions on Exempt Loans

 

83

 

23.3

Sale or Repurchase of Shares of Employer Stock

 

84

 

 

 

 

 

ADDENDUM

 

86

 

 

 

 

 

 

A.1

Applicability

 

86

 

A.2

Definitions

 

86

 

A.3

Normal Form of Payment

 

87

 

A.4

Change of Election

 

87

 

A.5

Automatic Annuity Requirements

 

87

 

A.6

Qualified Preretirement Survivor Annuity Requirements

 

88

 

A.7

Notice Regarding Forms of Payment

 

88


 

 

 

KP6

v

6189


--------------------------------------------------------------------------------



PREAMBLE

The State Bancorp, Inc. Employee Stock Ownership Plan, originally effective as
of June 1, 1976, is hereby amended and restated in its entirety. This amendment
and restatement shall be effective as of December 1, 2008. The Plan, as amended
and restated hereby, is intended to qualify as a profit-sharing plan under Code
Section 401(a) and as an employee stock ownership plan satisfying the
requirements of Code Section 4975(e) designed to invest primarily in equity
securities of the Sponsor. The Plan is maintained for the exclusive benefit of
eligible Employees and their Beneficiaries.

Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. Any provision of
the Plan that restricted or limited withdrawals, loans, or other distributions,
or otherwise required separate accounting with respect to any portion of a
Participant’s Account immediately prior to the later of the effective date of
this amendment and restatement or the date this amendment and restatement is
adopted and the elimination of which would adversely affect the qualification of
the Plan under Code Section 401(a) shall continue in effect with respect to such
portion of the Participant’s Account as if fully set forth in this amendment and
restatement.

The Plan also includes assets previously transferred from another plan. In
addition to the provisions otherwise set forth in the Plan, the provisions in
effect under such other plan prior to the date such plan assets were transferred
to the Plan, as contained in an Addendum to the Plan, shall continue in effect.

 

 

 

KP6

1

6189


--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS

 

 

1.1

Plan Definitions

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:

An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.

An “Administrative Delegate” means one or more persons or institutions to which
the Administrator has delegated certain administrative functions pursuant to a
written agreement.

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.

An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.

The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

A Participant’s “Benefit Payment Date” means (i) if payment is made through the
purchase of an annuity, the first day of the first period for which the annuity
is payable or (ii) if payment is made in any other form, the first day on which
all events have occurred which entitle the Participant to receive payment of his
benefit.

A “Break in Service” means any “computation period” (as defined in Section 2.1
for purposes of determining years of Vesting Service) during which an Employee
completes no more than 500 Hours of Service except that no Employee shall incur
a Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

 

 

 

KP6

2

6189


--------------------------------------------------------------------------------



The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

The “Company Stock Holding Account” means the account established pursuant to
Section 8.7, which is intended to hold the unallocated shares of Employer Stock
purchased to fund annual Employer Contribution obligations.

The “Compensation” of a Participant for any period means the wages as defined in
Code Section 3401(a), determined without regard to any rules that limit
compensation included in wages based on the nature or location of the employment
or services performed, and all other payments made to him for such period for
services as a Covered Employee for which his Employer is required to furnish the
Participant a written statement under Code Sections 6041(d), 6051(a)(3), and
6052 (commonly referred to as W-2 earnings), including overtime, bonuses, and
commissions.

Notwithstanding the foregoing, Compensation shall not include the following: (i)
imputed income; (ii) reimbursed expenses; (iii) severance pay; (iv) disability
payments from any insurance company; (v) contributions to a deferred
compensation plan; (vi) amounts realized in connection with stock options; (vii)
any other contributions or benefits from this Plan or any other employee benefit
plan of an Employer; and (viii) other such payments as determined by the
Administrator under uniform rules applicable to all Participants.

Compensation also includes: (i) any elective deferral, as defined in Code
Section 402(g)(3); (ii) any amount contributed or deferred by the Employer at
the Participant’s election which is not includable in the Participant’s gross
income by reason of Code Section 125, 132(f)(4), or 457; and (iii) certain
contributions described in Code Section 414(h)(2) that are picked up by the
employing unit and treated as employer contributions. Such amounts shall be
included in Compensation only to the extent that they would otherwise have been
included in Compensation as defined above.

Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years beginning on and after January 1, 2009, if a Participant has a
severance from employment (as defined in Treasury Regulations Section
1.415(a)-1(f)(5)) with the Employers and all Related Companies, Compensation
shall not include amounts received by the Participant following such severance
from employment except as provided below:

 

 

 

 

•

Compensation shall include amounts paid by an Employer to a Participant who is
not performing services for the Employer due to qualified military service
(within the meaning of Code Section 414(u)(1)), but only to the extent such
amounts do not exceed the amounts the Participant would have received if he had
continued in employment with the Employer.


 

 

 

KP6

3

6189


--------------------------------------------------------------------------------



Notwithstanding any other provision of the Plan to the contrary, Compensation
does not include differential pay, as defined hereunder. For purposes of this
paragraph, “differential pay” means any payment made to the Participant by the
Employer after December 31, 2008, with respect to a period during which the
Participant is performing service in the uniformed services, that represents all
or a portion of the wages the Participant would have received if he had
continued employment with the Employer as a Covered Employee.

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code Section
401(a)(17) ($230,000 for Plan Years beginning in 2008, subject to adjustment
annually as provided in Code Sections 401(a)(17)(B) and 415(d); provided,
however, that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year). If the
Compensation of a Participant is determined over a period of time that contains
fewer than 12 calendar months, then the annual compensation limitation described
above shall be adjusted with respect to that Participant by multiplying the
annual compensation limitation in effect for the Plan Year by a fraction the
numerator of which is the number of full months in the period and the
denominator of which is 12; provided, however, that no proration is required for
a Participant who is covered under the Plan for less than one full Plan Year if
the formula for allocations is based on Compensation for a period of at least 12
months.

A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.

A “Covered Employee” means any Employee of an Employer. Notwithstanding the
foregoing, the term “Covered Employee” shall not include the following:

 

 

 

 

•

any individual with respect to whom an Employer does not withhold income or
employment taxes and file Form W-2 (or any replacement Form) with the Internal
Revenue Service because such individual has executed a contract, letter of
agreement, or other document acknowledging his status as an independent
contractor who is not entitled to benefits under the Plan or is otherwise not
classified by his Employer as a common law employee, even if such individual is
later adjudicated to be a common law employee of his Employer, unless and until
the Employer extends coverage to such individual;

 

 

 

 

•

any Leased Employee; and

 

 

 

 

•

any Self-Employed Individual.

The term “Covered Employee” shall include any Employee who is covered by a
collective bargaining agreement with the Employer only if and to the extent such
collective bargaining agreement provides for coverage under the Plan.

 

 

 

KP6

4

6189


--------------------------------------------------------------------------------



“Disabled” means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to be of long-continued or indefinite duration. A
Participant shall be considered Disabled only if:

 

 

 

 

•

He is eligible to receive a disability benefit under the terms of the Social
Security Act.

A “Disqualified Person” means any person who is a “disqualified person” under
Code Section 4975(e)(2), including: (i) any person who is a fiduciary with
respect to the Plan, (ii) any person providing services to the Plan; (iii) any
Employer under the Plan; (iv) any employee organization any of whose members are
covered under the Plan; (v) any owner (direct or indirect) of 50 percent or more
of the total combined voting power of all classes of voting stock or of the
total value of all classes of stock of an Employer; (vi) any officer, director
or ten percent shareholder of an Employer; and (vii) any Highly Compensated
Employee earning ten percent or more of an Employer’s yearly wages.

A ‘Dividend Reinvestment Account” means the separate Sub-Account established for
each Participant that reflects his share of the Trust attributable to dividends
paid on Employer Stock on or after January 1, 2002 that have been reinvested in
Employer Stock. Each Participant’s Dividend Reinvestment Account shall be 100%
vested and non-forfeitable.

The “Earned Income” of an individual means the net earnings from self employment
in the trade or business with respect to which the Plan is established, for
which personal services of the individual are a material income producing
factor. Net earnings will be determined without regard to items not included in
gross income and the deductions allocable to such items. Net earnings are
reduced by contributions by the individual’s Employer to a qualified plan to the
extent the contributions are deductible under Code Section 404. Net earnings
shall be determined with regard to the deduction allowed to the taxpayer by Code
Section 164(f).

An “Eligible Employee” means any Covered Employee who has met the eligibility
requirements of Article III to participate in the Plan.

The “Eligibility Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.

An “Employee” means any common law employee of an Employer or a Related Company,
any Self-Employed Individual, and any Leased Employee.

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX, including State Bank of Long Island, New Hyde Park

 

 

 

KP6

5

6189


--------------------------------------------------------------------------------



Leasing Corporation, SB ORE Corp., SB Portfolio Management Corp., SB Financial
Services Corp., and Studebaker-Worthington Leasing Corp.

An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan on behalf of its Eligible Employees in accordance with
the provisions of Article VI or Article XXII and that an Eligible Employee may
not elect instead to receive in cash.

“Employer Stock” means common stock issued by an Employer or a Related Company
that is readily tradable on an established securities market. If there is no
common stock of an Employer or a Related Company that is readily tradable on an
established securities market, then Employer Stock means common stock of an
Employer or a Related Company having a combination of voting and dividend rights
equal to or in excess of (i) the class of common stock having the greatest
voting power and (ii) the class of common stock having the greatest dividend
rights. Noncallable preferred stock is deemed to be Employer Stock if it is
convertible at any time to stock that constitutes Employer Stock and such
conversion is at a reasonable price, determined as of the date such preferred
stock is acquired by the Trust Fund. For purposes of the foregoing, preferred
stock is treated as noncallable if after any call there is a reasonable
opportunity for conversion that meets the requirements of the preceding
sentence.

An “Enrollment Date” means December 31 of each calendar year, subject to the
provisions of Section 3.1.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

An “Exempt Loan” means any loan made to the Plan by a Disqualified Person or
guaranteed by a Disqualified Person that satisfies the requirements of IRS
Regulations Section 54.4975-7(b), including a direct loan of cash, a
purchase-money transaction, or an assumption of an obligation of the Trust.

A “Fixed Contribution” means any Employer Contribution made to the Plan as
provided in Section 6.2 that is not contingent upon a Participant’s “elective
contributions” or “employee contributions” as those terms are defined in Section
7.1.

The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

 

 

 

KP6

6

6189


--------------------------------------------------------------------------------



A “Highly Compensated Employee” means any Covered Employee who is a “highly
compensated active employee” as defined hereunder.

A “highly compensated active employee” includes any Covered Employee who
performs services for an Employer or any Related Company during the Plan Year
and who (i) was a five percent owner at any time during the Plan Year or the
“look back year” or (ii) received “compensation” from the Employers and Related
Companies during the “look back year” in excess of the dollar amount in effect
under Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d)
(e.g., $105,000 for “look back years” beginning in 2008).

The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.

For purposes of this definition, the following terms have the following
meanings:

 

 

 

 

•

An Employee’s “compensation” means his “415 compensation” as defined in Section
7.1.

 

 

 

 

•

The “look back year” means the 12-month period immediately preceding the Plan
Year.

An “Hour of Service” with respect to an Employee means each hour, if any, that
may be credited to him in accordance with the provisions of Article II.

An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

A “Leased Employee” means any person (other than an “excludable leased
employee”) who performs services for an Employer or a Related Company (the
“recipient”) (other than an employee of the “recipient”) pursuant to an
agreement between the “recipient” and any other person (the “leasing
organization”) on a substantially full-time basis for a period of at least one
year, provided that such services are performed under primary direction of or
control by the “recipient”. An “excludable leased employee” means any Leased
Employee of the “recipient” who is (a) covered by a money purchase pension plan
maintained by the “leasing organization” which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of 415 compensation (as defined in Section 7.1), (ii) full and
immediate vesting, and (iii) immediate participation by employees of the
“leasing organization” or (b) performs substantially all of his services for the
“leasing organization” or (c) whose compensation from the “leasing organization”
in each Plan Year during the four-year period ending with

 

 

 

KP6

7

6189


--------------------------------------------------------------------------------



the Plan Year is less than $1,000. Notwithstanding the foregoing, a person shall
not be treated as an “excludable leased employee” if Leased Employees (including
any individual who would otherwise be considered an “excludable leased
employee”) constitute more than 20 percent of the “recipient’s” nonhighly
compensated work force. For purposes of this Section, contributions or benefits
provided to a Leased Employee by the “leasing organization” that are
attributable to services performed for the “recipient” shall be treated as
provided by the “recipient”.

Notwithstanding the foregoing, if any person who performed services for a
“recipient” pursuant to an agreement between the “recipient” and the “leasing
organization” becomes a Covered Employee, all service performed by such person
for the “recipient” shall be treated as employment with an Employer as an
Employee, even if performed on less than a full-time basis, for less than a full
year, or while an “excludable leased employee.”

The “Normal Retirement Date” of an Employee means the date he attains age 65.

A “Participant” means any person who has satisfied the requirements of Article
III to become an Eligible Employee and who has an Account in the Trust.

The “Plan” means the State Bancorp, Inc. Employee Stock Ownership Plan, as from
time to time in effect.

A “Plan Year” means the 12-consecutive-month period ending each December 31.

A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.

A “Prior Money Purchase Plan Contribution” means any contribution, which was
made under the terms of the State Bank of Long Island Retirement Plan and Trust
and transferred to the Plan.

A “Profit-Sharing Contribution” means any Employer Contribution made to the Plan
as provided in Section 6.3 that is not contingent upon a Participant’s “elective
contributions” or “employee contributions” as those terms are defined in Section
7.1.

A “Qualified Joint and Survivor Annuity” means an immediate annuity payable at
earliest retirement age under the Plan, as defined in regulations issued under
Code Section 401(a)(11), that is payable for the life of a Participant with a
survivor annuity payable for the life of the Participant’s Spouse that is equal
to at least 50 percent, but not more than 100 percent, of the amount of the
annuity payable during the joint lives of the Participant and his Spouse. No
survivor annuity shall be payable to the Participant’s Spouse under a Qualified
Joint and Survivor Annuity if such Spouse is not the same person who was the
Participant’s Spouse on his Benefit Payment Date.

 

 

 

KP6

8

6189


--------------------------------------------------------------------------------



A “Qualified Preretirement Survivor Annuity” means an annuity payable for the
life of a Participant’s surviving Spouse if the Participant dies prior to his
Benefit Payment Date.

A “Related Company” means any corporation or business, other than an Employer,
that would be aggregated with an Employer for a relevant purpose under Code
Section 414, including members of an affiliated service group under Code Section
414(m), a controlled group of corporations under Code Section 414(b), or a group
of trades of businesses under common control under Code Section 414(c) of which
the adopting Employer is a member, and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o).

A Participant’s “Required Beginning Date” means the following:

 

 

 

 

•

for a Participant who is not a “five percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age 70 1/2 or (ii) retirement.

 

 

 

 

•

for a Participant who is a “five percent owner”, April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2.

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code Section
416, but without regard to whether the Plan is top-heavy, for the Plan Year
ending with or within the calendar year in which the Participant attains age 70
1/2. The Required Beginning Date of a Participant who is a “five percent owner”
hereunder shall not be redetermined if the Participant ceases to be a five
percent owner as defined in Code Section 416(i) with respect to any subsequent
Plan Year.

A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.

A “Self-Employed Individual” means any individual who has Earned Income for the
taxable year from the trade or business with respect to which the Plan is
established or who would have had Earned Income but for the fact that the trade
or business had no net profits for the taxable year.

The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

A “Single Life Annuity” means an annuity payable for the life of a Participant.

The “Sponsor” means State Bancorp, Inc., and any successor thereto. The Sponsor
is a C corporation.

 

 

 

KP6

9

6189


--------------------------------------------------------------------------------



A Participant’s “Spouse” means the person of the opposite sex to whom the
Participant is married in a legal union between one man and one woman as husband
and wife.

A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.

The “Suspense Fund” means the Trust Fund established to hold Employer Stock
acquired with the proceeds of an Exempt Loan pending the release of such
Employer Stock from encumbrance and its allocation among Participants’ Accounts.

The “Trust” means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.

The “Trust Agreement” means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.

The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust Agreement. The Sponsor may designate a person or persons other than
the Trustee to perform any responsibility of the Trustee under the Plan, other
than trustee responsibilities as defined in ERISA Section 405(c)(3), and the
Trustee shall not be liable for the performance of such person in carrying out
such responsibility except as otherwise provided by ERISA. The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.

A “Trust Fund” means any fund maintained under the Trust by the Trustee.

A “Valuation Date” means each business day during the Plan Year, and such other
date or dates designated by the Sponsor and communicated to the Trustee for the
purpose of valuing the General Fund and each Investment Fund and adjusting
Accounts and Sub-Accounts hereunder, which other dates need not be uniform with
respect to the General Fund, each Investment Fund, Account, or Sub-Account;
provided, however, that the General Fund and each Investment Fund shall be
valued and each Account and Sub-Account shall be adjusted no less often than
once annually.

The “Vesting Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account.

 

 

 

KP6

10

6189


--------------------------------------------------------------------------------




 

 

1.2

Interpretation

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

 

 

 

KP6

11

6189


--------------------------------------------------------------------------------



ARTICLE II
SERVICE

 

 

2.1

Special Definitions

For purposes of this Article, the following terms have the following meanings:

A “computation period” for purposes of determining an Employee’s years of
Vesting Service means each Plan Year; provided, however, that if an Employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

The “continuous service” of an Employee means the continuous service credited to
him in accordance with the provisions of this Article.

The “employment commencement date” of an employee means the date he first
completes an Hour of Service, as described in Section 2.2(a).

A “maternity/paternity absence” means an Employee’s absence from employment with
an Employer or a Related Company because of the Employee’s pregnancy, the birth
of the Employee’s child, the placement of a child with the Employee in
connection with the Employee’s adoption of the child, or the caring for the
Employee’s child immediately following the child’s birth or adoption. An
Employee’s absence from employment will not be considered a maternity/paternity
absence unless the Employee furnishes the Administrator such timely information
as may reasonably be required to establish that the absence was for one of the
purposes enumerated in this paragraph and to establish the number of days of
absence attributable to such purpose.

The “reemployment commencement date” of an Employee means the first date
following a “service break” on which he again completes an Hour of Service, as
described in Section 2.2(a).

A “service break” with respect to an Employee means any 12-consecutive-month
period beginning on the Employee’s “severance date” and anniversaries of his
“severance date” in which he does not complete an Hour of Service, as described
in Section 2.2(a).

The “severance date” of an Employee means the earlier of (i) the date on which
he retires, dies, or his employment with all Employers and Related Companies is
otherwise terminated, or (ii) the first anniversary of the first date of a
period during which he is absent from work with all Employers and Related
Companies for any other reason; provided, however, that if he terminates
employment with or is absent from work with all Employers and Related Companies
on account of service with the armed forces of the

 

 

 

KP6

12

6189


--------------------------------------------------------------------------------



United States, he shall not incur a “severance date” if he is eligible for
reemployment rights under the Uniformed Services Employment and Reemployment
Rights Act of 1994 and he returns to work with an Employer or a Related Company
within the period during which he retains such reemployment rights, but, if he
does not return to work within such period, his “severance date” shall be the
earlier of the date which is one year after his absence commenced or the last
day of the period during which he retains such reemployment rights.

 

 

2.2

Crediting of Hours of Service

An Employee shall be credited with an Hour of Service for:

 

 

(a)

Each hour for which he is paid, or entitled to payment, for the performance of
duties for an Employer, a Predecessor Employer, or a Related Company during the
applicable period; provided, however, that hours compensated at a premium rate
shall be treated as straight-time hours.

 

 

(b)

Subject to the provisions of Section 2.3, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

 

(c)

Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

 

 

(d)

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.3.

 

 

(e)

Solely for purposes of determining whether an Employee who is on a
“maternity/paternity absence” has incurred a Break in Service for a “computation
period”, Hours of Service shall include those hours with which such Employee


 

 

 

KP6

13

6189


--------------------------------------------------------------------------------




 

 

 

would otherwise have been credited but for such “maternity/paternity absence”,
or shall include eight Hours of Service for each day of “maternity/paternity
absence” if the actual hours to be credited cannot be determined; except that
not more than the minimum number of hours required to prevent a Break in Service
shall be credited by reason of any “maternity/paternity absence”; provided,
however, that any hours included as Hours of Service pursuant to this paragraph
shall be credited to the “computation period” in which the absence from
employment begins, if such Employee otherwise would incur a Break in Service in
such “computation period”, or, in any other case, to the immediately following
“computation period”.

 

 

(f)

Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period of time that he is
absent from work on an approved leave of absence pursuant to the Family and
Medical Leave Act of 1993; provided, however, that Hours of Service shall not be
credited to an Employee under this paragraph if the Employee fails to return to
employment with an Employer or a Related Company following such leave.

Except as otherwise specifically provided with respect to Predecessor Employers,
Hours of Service shall not be credited for employment with a corporation or
business prior to the date such corporation or business becomes a Related
Company.

 

 

2.3

Limitations on Crediting of Hours of Service

In the application of the provisions of paragraph (b) of Section 2.2, the
following shall apply:

 

 

(a)

An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation, or disability insurance laws.

 

 

(b)

Hours of Service shall not be credited with respect to a payment which solely
reimburses an Employee for medical or medically-related expenses incurred by
him.

 

 

(c)

A payment shall be deemed to be made by or due from an Employer, a Predecessor
Employer, or a Related Company (i) regardless of whether such payment is made by
or due from such employer directly or indirectly, through (among others) a trust
fund or insurer to which any such employer contributes or pays premiums, and
(ii) regardless of whether contributions made or due to such trust fund,
insurer, or other entity are for the benefit of particular Employees or are on
behalf of a group of Employees in the aggregate.


 

 

 

KP6

14

6189


--------------------------------------------------------------------------------




 

 

(d)

No more than 501 Hours of Service shall be credited to an Employee on account of
any single continuous period during which he performs no duties (whether or not
such period occurs in a single “computation period”), unless no duties are
performed due to service with the armed forces of the United States for which
the Emlpoyee retains reemployment rights as provided in paragraph (c) of Section
2.2.

 

 

2.4

Department of Labor Rules

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.

 

 

2.5

Crediting of “Continuous Service”

An Employee shall be credited with “continuous service” for the aggregate of the
periods of time between his “employment commencement date” or any “reemployment
commencement date” and the “severance date” that next follows such “employment
commencement date” or “reemployment commencement date”; provided, however, that
an Employee who has a “reemployment commencement date” within the
12-consecutive-month period following the earlier of the first date of his
absence or his “severance date” shall be credited with “continuous service” for
the period between his “severance date” and “reemployment commencement date”.

 

 

2.6

Crediting Eligibility Service

An Employee shall be credited with Eligibility Service equal to his “continuous
service”.

Eligibility Service shall be credited in full calendar months.

 

 

2.7

Years of Vesting Service

An Employee shall be credited with a year of Vesting Service for each
“computation period” during which he completes at least 1,000 Hours of Service.

 

 

2.8

Crediting of Hours of Service with Respect to Short “Computation Periods”

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short “computation period”:

 

 

 

(a)

For purposes of this Article, the following terms have the following meanings:

 

 

 

 

(i)

An “old computation period” means any “computation period” that ends immediately
prior to a change in the “computation period”.


 

 

 

KP6

15

6189


--------------------------------------------------------------------------------




 

 

 

 

(ii)

A “short computation period” means any “computation period” of fewer than
12-consecutive months.

 

 

 

(b)

Notwithstanding any other provision of the Plan to the contrary, no Employee
shall incur a Break in Service for a short “computation period” solely because
of such short “computation period”.

 

 

 

(c)

For purposes of determining the years of Vesting Service to be credited to an
Employee, a “computation period” shall not include the “short computation
period”, but if an Employee completes at least 1,000 Hours of Service in the
12-consecutive-month period beginning on the first day of the “short computation
period”, such Employee shall be credited with a year of Vesting Service for such
12-consecutive-month period.


 

 

2.9

Crediting of Service on Transfer or Amendment

Notwithstanding any other provision of the Plan to the contrary, if as a result
of a Plan amendment or a transfer from employment covered under another
qualified plan maintained by an Employer or a Related Company, the service
crediting method applicable to an Employee changes between the elapsed time
method described in Treasury Regulations Section 1.410(a)-7 and the Hours of
Service method described in Department of Labor Regulations Sections 2530.200
through 2530.203, an affected Employee shall be credited with Eligibility and
Vesting Service hereunder as provided in Treasury Regulations Section
1.410(a)-7(f)(1).

 

 

 

KP6

16

6189


--------------------------------------------------------------------------------



ARTICLE III
ELIGIBILITY

 

 

3.1

Eligibility

Each Covered Employee who was an Eligible Employee immediately prior to December
1, 2008 shall continue to be an Eligible Employee on December 1, 2008. Each
other Employee shall become an Eligible Employee as of follows:

 

 

(a)

He shall become an Eligible Employee as of the first Enrollment Date immediately
following the date he first performs an Hour of Service, provided that as of
such Enrollment Date: (i) he is a Covered Employee; (ii) he has attained age 21;
and (iii) he has completed 6 months of Eligibility Service.

 

 

(b)

If he does not satisfy the requirements of Section 3.1(a) as of the Enrollment
Date immediately following the date he first performs an Hour of Service, he
shall become an Eligible Employee as of the first date he satisfies all of the
following: (i) he is a Covered Employee; (ii) he has attained age 21; and (iii)
he has completed 6 months of Eligibility Service.

 

 

3.2

Transfers of Employment

If an Employee is transferred directly from employment with an Employer or with
a Related Company in a capacity other than as a Covered Employee to employment
as a Covered Employee, he shall become an Eligible Employee as of the later of
the date he is so transferred or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had been a
Covered Employee for his entire period of employment with the Employer or
Related Company.

 

 

3.3

Reemployment

If a person who terminated employment with an Employer and all Related Companies
is reemployed as a Covered Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed. If such person was not an Eligible
Employee prior to his termination of employment, but had satisfied the
requirements of Section 3.1 prior to such termination, he shall become an
Eligible Employee as of the later of the date he is reemployed or the date he
would have become an Eligible Employee in accordance with the provisions of
Section 3.1 if he had continued employment as a Covered Employee. Otherwise, the
eligibility of a person who terminated employment with an Employer and all
Related Companies and who is reemployed by an Employer or a Related Company to
participate in the Plan shall be determined in accordance with Section 3.1 or
3.2.

 

 

 

KP6

17

6189


--------------------------------------------------------------------------------




 

 

3.4

Notification Concerning New Eligible Employees

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

 

 

3.5

Effect and Duration

Upon becoming an Eligible Employee, a Covered Employee shall be entitled to
receive allocations of Employer Contributions in accordance with the provisions
of Article VI (provided he meets any applicable requirements thereunder) and
shall be bound by all the terms and conditions of the Plan and the Trust
Agreement. A person shall continue as an Eligible Employee eligible to
participate in allocations of Employer Contributions only so long as he
continues employment as a Covered Employee.

 

 

 

KP6

18

6189


--------------------------------------------------------------------------------



ARTICLE IV
NO 401(k) CONTRIBUTIONS

 

 

4.1

No Cash or Deferred Arrangement

The Plan does not include a cash or deferred arrangement under Code Section
401(k).

 

 

 

KP6

19

6189


--------------------------------------------------------------------------------




 

ARTICLE V

AFTER-TAX AND ROLLOVER CONTRIBUTIONS


 

 

5.1

No After-Tax Contributions

There shall be no After-Tax Contributions made to the Plan and no After-Tax
Contributions may be transferred to the Plan.

 

 

5.2

No Rollover Contributions

There shall be no Rollover Contributions made to the Plan.

 

 

 

KP6

20

6189


--------------------------------------------------------------------------------




 

ARTICLE VI

EMPLOYER CONTRIBUTIONS


 

 

6.1

Contribution Period

The Contribution Periods for Employer Contributions under the Plan are as
follows:

 

 

(a)

The Contribution Period for Fixed Contributions is each Plan Year.

 

 

(b)

The Contribution Period for Profit-Sharing Contributions is each Plan Year.

 

 

6.2

Amount and Allocation of Fixed Contributions

Each Employer shall make a Fixed Contribution to the Plan for the Contribution
Period on behalf of each of its Eligible Employees during the Contribution
Period who has met the allocation requirements for Fixed Contributions described
in this Article. The amount of such Fixed Contribution shall be equal to 3
percent of the Compensation paid to such Eligible Employee for the Contribution
Period.

Notwithstanding the foregoing, if there is an Exempt Loan in effect for the
Contribution Period, the Fixed Contribution shall first be applied to reduce the
Plan’s obligations under the terms of the Exempt Loan, reduced by any interest
or dividends that the Administrator has previously applied against the Plan’s
obligations for such Contribution Period under the terms of the Plan. Shares of
Employer Stock released from the Suspense Fund that are attributable to Fixed
Contributions shall be allocated among the Accounts of Eligible Employees in the
same manner as provided in the preceding paragraph with respect to Fixed
Contributions.

 

 

6.3

Amount and Allocation of Profit-Sharing Contributions

Each Employer shall make a Profit-Sharing Contribution to the Plan for the
Contribution Period in an amount determined by the Sponsor’s Board of Directors,
in the Board’s discretion.

Any Profit-Sharing Contribution made by an Employer for a Contribution Period
shall be allocated among its Eligible Employees who during the Contribution
Period have met the allocation requirements for Profit-Sharing Contributions
described in this Article. The allocable share of each such Eligible Employee
shall be determined using the formula approved by the Sponsor’s Board of
Directors for the Contribution Period.

Notwithstanding the foregoing, if there is an Exempt Loan in effect for the
Contribution Period, the Profit-Sharing Contribution shall first be applied to
reduce the Plan’s obligations under the terms of the Exempt Loan, reduced by any
interest or dividends that the Administrator has previously applied against the
Plan’s obligations for such

 

 

 

KP6

21

6189


--------------------------------------------------------------------------------



Contribution Period under the terms of the Plan. Shares of Employer Stock
released from the Suspense Fund that are attributable to Profit-Sharing
Contributions shall be allocated among the Accounts of Eligible Employees in the
same manner as provided in the preceding paragraph with respect to
Profit-Sharing Contributions.

 

 

6.4

Verification of Amount of Employer Contributions by the Sponsor

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
a Covered Employee who transfers from employment with one Employer as a Covered
Employee to employment with another Employer as a Covered Employee.

 

 

6.5

Payment of Employer Contributions

Employer Contributions made for a Contribution Period shall be paid in cash or
in qualifying employer securities, as defined in ERISA Section 407(d)(5), to the
Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.

Any in kind contribution made under the terms of the Plan shall be discretionary
and unencumbered.

 

 

6.6

Allocation Requirements for Employer Contributions

An Eligible Employee shall be eligible to receive an allocation of Employer
Contributions under this Article only if he satisfies any requirements specified
in the applicable contribution Section and also meets the requirements of this
Section.

 

 

(a)

A person who was an Eligible Employee during a Contribution Period shall be
eligible to receive an allocation of Fixed Contributions for such Contribution
Period only if: (i) he is employed as a Covered Employee on the last day of the
Contribution Period; and (ii) he has completed at least 1,000 Hours of Service
during the Contribution Period.

 

 

(b)

A person who was an Eligible Employee during a Contribution Period shall be
eligible to receive an allocation of Profit-Sharing Contributions for such
Contribution Period only if: (i) he is employed as a Covered Employee on the
last day of the Contribution Period; and (ii) he has completed at least 1,000
Hours of Service during the Contribution Period.

The number of Hours of Service required to receive an allocation of Fixed
Contributions or Profit-Sharing Contributions hereunder shall be pro-rated for
any short Contribution Period.

 

 

 

KP6

22

6189


--------------------------------------------------------------------------------




 

 

6.7

Exceptions to Allocation Requirements for Employer Contributions

Notwithstanding any other provision of the Plan to the contrary, the last day
and annual service allocation requirements described above shall not apply to an
Employee who terminates employment during the Contribution Period on or after
his Normal Retirement Date, or because of death or becoming Disabled.

Notwithstanding the foregoing, effective on and after January 1, 2010, the last
day requirement described above shall not apply to an Employee who is on an
approved leave of absence. However, the annual service allocation requirements
described above shall apply to an Employee who is on an approved leave of
absence.

 

 

6.8

Vesting of Employer Contributions

A Participant’s vested interest in his Prior Money Purchase Plan Contributions
Sub-Account shall be at all times 100 percent.

A Participant’s vested interest in his Fixed Contributions and Profit-Sharing
Contributions Sub-Accounts shall be determined in accordance with the following
schedule:

 

 

 

Years of Vesting Service

 

Vested Interest

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 2

 

    0%

2, but less than 3

 

  20%

3, but less than 4

 

  40%

4, but less than 5

 

  60%

5, but less than 6

 

  80%

6 or more

 

100%

Notwithstanding the forgoing, if a Participant is discharged for “just cause”
before he is credited with “applicable years” of Vesting Service and before he
has attained his Normal Retirement Date, his entire Employer Contributions
Sub-Account, other than his Dividend Reinvestment Account, shall be forfeited
without regard to his years of Vesting Service.

 

 

 

KP6

23

6189


--------------------------------------------------------------------------------



For this purpose, “just cause” shall mean theft, fraud, embezzlement, or willful
misconduct causing significant property damage to an Employer or personal injury
to any Employee, and “applicable years” shall mean:

 

 

(a)

five years, with respect to the portion of a Participant’s Employer
Contributions Sub-Account which is attributable to Employer Contributions made
prior to January 1, 2007; and

 

 

(b)

three years, with respect to the portion of a Participant’s Employer
Contributions Sub-Account which is attributable to Employer Contributions made
on or after January 1, 2007.

A Participant’s Dividend Reinvestment Account shall at all times be 100% vested
and non-forfeitable.

 

 

6.9

100% Vesting Events

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is employed by an Employer or a Related Company on his Normal
Retirement Date, the date he becomes Disabled, or the date he dies, his vested
interest in his full Employer Contributions Sub-Account shall be 100 percent,
without regard to the number of his years of Vesting Service.

For purposes of determining whether a Participant is 100 percent vested under
this Section, a Participant who is absent from employment as an Employee because
of military service and who dies after December 31, 2006, while performing
qualified military service (as described in the Uniformed Services Employment
and Reemployment Rights Act of 1994) shall be treated as having returned to
employment with an Employer or a Related Company immediately prior to his death
and as having died while employed by an Employer or a Related Company.

 

 

6.10

Election of Former Vesting Schedule

If there is an amendment to the vesting schedule applicable to a Participant’s
Employer Contributions Sub-Account because either (a) the Sponsor adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Participant’s vested interest in his Employer Contributions Sub Account or (b)
the top-heavy vesting schedule specified in Section 22.4 of the Plan applies
only for top-heavy Plan Years and the Plan becomes a “top-heavy plan”, as
defined in Section 22.1 of the Plan, and upon a subsequent “determination date”,
as defined in Section 22.1 of the Plan, is determined no longer to be a
top-heavy plan”, the following special rules shall apply:

 

 

(a)

In no event shall a Participant’s vested interest in his Employer Contributions
Sub Account on the effective date of such an amendment be less than his vested


 

 

 

KP6

24

6189


--------------------------------------------------------------------------------




 

 

 

interest in his Employer Contributions Sub Account immediately prior to the
effective date of the amendment.

 

 

(b)

In no event shall a Participant’s vested interest in his Employer Contributions
Sub-Account accrued as of the later of (i) the effective date of such amendment
or (ii) the date such amendment is adopted, be determined on and after the
effective date of such amendment under a vesting schedule that is more
restrictive than the vesting schedule applicable to such Employer Contributions
Sub-Account immediately prior to the effective date of such amendment.

 

 

(c)

Any Participant with 3 or more years of Vesting Service shall have a right to
have his vested interest in his Employer Contributions Sub Account (including
amounts accrued following the effective date of such amendment) continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Employer Contributions Sub Account under the Plan as amended
is not at any time less than such vested interest determined without regard to
the amendment. A Participant shall exercise his right under this Section by
giving written notice of his exercise thereof to the Administrator within 60
days after the latest of (i) the date he receives notice of the amendment from
the Administrator, (ii) the effective date of the amendment, or (iii) the date
the amendment is adopted.


 

 

 

KP6

25

6189


--------------------------------------------------------------------------------



ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS

 

 

7.1

Definitions

For purposes of this Article, the following terms have the following meanings:

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts credited to the Participant’s account(s)
for the “limitation year”:

 

 

(a)

all employer contributions credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company, including “elective contributions” (other than
“elective contributions” to an eligible deferred compensation plan under Code
Section 457) and amounts attributable to forfeitures applied to reduce the
employer’s contribution obligation, but excluding “catch-up contributions”;

 

 

(b)

all “employee contributions” credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company or any qualified defined benefit plan maintained
by an Employer or a Related Company if either separate accounts are maintained
under the defined benefit plan with respect to such employee contributions or
such contributions are mandatory employee contributions within the meaning of
Code Section 411(c)(2)(C) (without regard to whether the plan is subject to the
provisions of Code Section 411);

 

 

(c)

all forfeitures credited to the Participant’s account for the “limitation year”
under any qualified defined contribution plan maintained by the Employer or a
Related Company;

 

 

(d)

all amounts credited for the “limitation year” to an individual medical benefit
account, as described in Code Section 415(l)(2), established for the Participant
as part of a pension or annuity plan maintained by the Employer or a Related
Company;

 

 

(e)

if the Participant is a key employee, as defined in Code Section 419A(d)(3), all
amounts derived from contributions paid or accrued after December 31, 1985, in
taxable years ending after that date, that are attributable to post-retirement
medical benefits credited for the “limitation year” to the Participant’s
separate account under a welfare benefit fund, as defined in Code Section
419(e), maintained by the Employer or a Related Company; and


 

 

 

KP6

26

6189


--------------------------------------------------------------------------------




 

 

(f)

all amounts credited to the Participant for the “limitation year” under a
simplified employee pension.

Notwithstanding the foregoing, any restorative payment made to a plan by an
Employer or a Related Company to make up for losses to the plan resulting from
the action or non-action of a fiduciary for which there is a reasonable risk of
liability for a breach of fiduciary duty under ERISA or other applicable federal
or state law shall not be treated as an annual addition provided that similarly
situated participants are treated similarly with respect to the restorative
payment.

Except as otherwise specifically provided below, an amount will be treated as
credited to a Participant’s account for a “limitation year” if such amount is
both (1) allocated to the Participant’s account as of a date within such
“limitation year” (provided that if allocation of an amount is contingent upon
the satisfaction of a future condition, such amount shall not be treated as
allocated for purposes of determining “annual additions” for a “limitation year”
until the date all such conditions are satisfied) and (2) actually contributed
to the account within the applicable period described herein. If contributions
are made after the end of the applicable period, they shall be treated as
credited to the Participant’s account for the “limitation year” in which they
are made. The applicable period for making “employee contributions” is within 30
days of the close of the “limitation year.” The applicable period for making
employer contributions is: (i) for contributions by a taxable entity, within 30
days of the close of the period described in Code Section 404(a)(6), as
applicable to the entity’s taxable year with or within which the “limitation
year” ends; or (ii) for contributions by a non-taxable entity (including a
governmental employer) within 15 days of the last day of the 10th calendar month
following the end of the calendar year or fiscal year (as applicable, based on
how the entity maintains its books) with or within which the “limitation year”
ends.

Forfeitures re-allocated to a Participant’s account are treated as credited to
the Participant’s account for the “limitation year” in which they are allocated
to such account. Corrective contributions and contributions required by reason
of qualified military service (as defined in Code Section 414(u)) are treated as
“annual additions” for the “limitation year” to which they relate, rather than
the “limitation year” in which they are made.

An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k), any simplified employee pension cash or
deferred arrangement as described in Code Section 402(h)(1)(B), or any plan as
described in Code Section 501(c)(18), and any contribution made on behalf of the
Participant by an Employer or a Related Company for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement. For
purposes of applying the limitations described in this Article

 

 

 

KP6

27

6189


--------------------------------------------------------------------------------



VII, the term “elective contribution” includes designated Roth contributions and
excludes “catch-up contributions”.

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.

The “415 compensation” of a Participant for any “limitation year” means the
wages as defined in Code Section 3401(a), determined without regard to any rules
that limit compensation included in wages based on the nature or location of the
employment or services performed, and all other payments made to him by an
Employer or a Related Company for such “limitation year” for which his employer
is required to furnish the Participant a written statement under Code Sections
6041(d), 6051(a)(3), and 6052 (commonly referred to as W-2 earnings).

Notwithstanding any other provision of the Plan to the contrary, effective for
“limitation years” beginning on and after January 1, 2008, if a Participant has
a severance from employment (as defined in Treasury Regulations Section
1.415(a)-1(f)(5)) with the Employer and all Related Companies, “415
compensation” does not include amounts received by the Participant following
such severance from employment except amounts paid before the later of (a) the
close of the “limitation year” in which the Participant’s severance from
employment occurs or (b) within 2 ½ months of such severance if such amounts:

 

 

 

 

•

are payments for accrued vacation or other leave, but only if the Participant
would have been able to use such leave if his employment had continued and such
amounts would have been includable in “415 compensation” if his employment had
continued.

For purposes of this subsection, a Participant will not be considered to have
incurred a severance from employment if his new employer continues to maintain
the plan with respect to such Participant.

Notwithstanding the foregoing, effective on and after January 1, 2008, amounts
paid by an Employer or a Related Company to a Participant who is not performing
services for the Employer or Related Company due to qualified military service
(within the meaning of Code Section 414(u)(1)) shall be included as “415
compensation” to the extent such amounts do not exceed the amounts the
Participant would have received if he had continued in employment with the
Employer or Related Company.

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is absent from employment as a Covered Employee to perform service
in the uniformed services (as defined in Chapter 43 of Title 38 of the United
States Code), his Compensation will include any differential pay, as defined
hereunder, he receives or is entitled to receive from his Employer. For purposes
of this paragraph, “differential pay” means any payment

 

 

 

KP6

28

6189


--------------------------------------------------------------------------------



made to the Participant by the Employer after December 31, 2008, with respect to
a period during which the Participant is performing service in the uniformed
services while on active duty for a period of more than 30 days that represents
all or a portion of the wages the Participant would have received if he had
continued employment with the Employer as a Covered Employee.

To be included in a Participant’s “415 compensation” for a particular
“limitation year”, an amount must have been received by the Participant (or
would have been received, but for the Participant’s election under Code Section
125, 132(f)(4), 401(k), 402(h)(1)(B), 403(b), 408(p)(2)(A)(i), or 457) within
such “limitation year”.

In no event, however, shall the “415 compensation” of a Participant taken into
account under the Plan for any “limitation year” exceed the limit in effect
under Code Section 401(a)(17) ($230,000 for “limitation years” beginning in
2008, subject to adjustment annually as provided in Code Sections 401(a)(17)(B)
and 415(d); provided, however, that the dollar increase in effect on January 1
of any calendar year, if any, is effective for “limitation years” beginning in
such calendar year). If the “415 compensation” of a Participant is determined
over a period of time that contains fewer than 12 calendar months, then the
annual compensation limitation described above shall be adjusted with respect to
that Participant by multiplying the annual compensation limitation in effect for
the Plan Year by a fraction the numerator of which is the number of full months
in the period and the denominator of which is 12; provided, however, that no
proration is required for a Participant who is covered under the Plan for fewer
than 12 months.

A “limitation year” means the Plan Year.

 

 

7.2

Code Section 415 Limitations on Crediting of Contributions and Forfeitures

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of: (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $46,000
for the “limitation year” beginning in 2008); or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro-rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution to an individual
medical account, as defined in Code Section 415(l), or to a post-retirement
medical benefits account maintained for a key employee which is treated as an
“annual addition” under Code Section 419A(d)(2).

The limitations contained in this Section 7.2 shall not apply to forfeitures of
shares of Employer Stock if such shares were acquired with the proceeds of an
Exempt Loan and shall not apply to Fixed Contributions and Profit-Sharing
Contributions that are applied by the Trustee to the repayment of interest on an
Exempt Loan and are charged against the Participant’s Account. The provisions of
the preceding sentence shall apply only to a Plan Year in which no more than
one-third of Fixed Contributions and Profit-Sharing

 

 

 

KP6

29

6189


--------------------------------------------------------------------------------



Contributions which are deductible under Code Section 404(a)(9) are allocated to
the Accounts of Participants who are Highly Compensated Employees.

If for any Plan Year Fixed Contributions and Profit-Sharing Contributions are
used to repay an Exempt Loan and shares of Employer Stock are thereby released
from the Suspense Fund, the “annual additions” for the Plan Year with respect to
such shares shall be determined based upon the amount of the Fixed Contributions
and Profit-Sharing Contributions used to repay the Exempt Loan.

If the Employer or a Related Company participates in a multiemployer plan, in
determining whether the “annual additions” made on behalf of a Participant to
the Plan, when aggregated with “annual additions” made on the Participant’s
behalf under the multiemployer plan satisfy the above limitation, only “annual
additions” made by the Employer (or a Related Company) to the multiemployer plan
shall be aggregated with the “annual additions” under the Plan and “415
compensation” shall include only compensation paid to the Participant by the
Employer (or a Related Company).

If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after January 1, 2008, nevertheless exceeds the amount
that may be applied for his benefit under the limitations described in clauses
(i) and (ii) above, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2008-50,
or any superseding guidance.

 

 

7.3

Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” to be made under the
Plan for the “limitation year” when combined with the “annual addition” to be
made under such other qualified defined contribution plan(s) would otherwise
exceed the amount that may be applied for the Participant’s benefit under the
limitation contained in the preceding Section, the “annual addition” to be made
under the Plan shall be reduced, to the extent necessary so that the limitation
in the preceding Section is satisfied.

If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after January 1, 2008, when combined with the “annual
addition” made under any other qualified defined contribution plan maintained by
an Employer or a Related Company nevertheless exceeds the amount that may be
applied for the Participant’s benefit under the limitation contained in the
preceding Section, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2008-50,
or any superseding guidance.

 

 

 

KP6

30

6189


--------------------------------------------------------------------------------




 

 

7.4

Scope of Limitations

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

 

 

7.5

Code Section 1042 Sale Limitations

No portion of the Trust Fund attributable to (or allocable in lieu of) Employer
Stock acquired by the Plan after October 22, 1986 in a sale to which Code
Section 1042 (or for estates of decedents who died prior to December 20, 1989,
Code Section 2057) applies may accrue or be allocated directly or indirectly
under any plan maintained by the Employer:

 

 

(a)

during the “nonallocation period”, as defined herein, for the benefit of: (1)
any taxpayer who makes an election under Code Section 1042 with respect to
Employer Stock (or any decedent if the executor of the decedent’s estate makes a
qualified sale to which Code Section 2057 applies); or (2) any individual who is
related to the taxpayer (or decedent) within the meaning of Code Section 267(b);
or

 

 

(b)

for the benefit of any other person who owns (after application of Code Section
318(a), without regard to the employee trust exception in Code Section
318(a)(2)(B)(i)) more than 25 percent of: (1) any class of outstanding stock of
the Employer or a Related Company which issued such Employer Stock; or (2) the
total value of any class of outstanding stock of the Employer or any Related
Company.

Notwithstanding the foregoing, the provisions of (a)(2) above shall not apply to
lineal descendants of a taxpayer provided that the aggregate amount allocated to
the benefit of all such lineal descendants during the “nonallocation period”
does not exceed more than five percent of the Employer Stock (or amounts
allocated in lieu thereof) held by the Plan which are attributable to a sale to
the Plan by any person related to such descendants (within the meaning of Code
Section 267(c)(4)) in a transaction to which Code Section 1042 or 2057 is
applied.

A person shall be treated as not satisfying the stock ownership provisions of
paragraph (b) above if such person does not satisfy such provisions: (1) at any
time during the one-year period ending on the date of sale of Employer Stock to
the Plan; or (2) on the date as of which Employer Stock is allocated to
Participants in the Plan.

For purposes of this Section, the “nonallocation period” means the period
beginning on the date of sale of the Employer Stock and ending on the later of:
(i) the date which is ten

 

 

 

KP6

31

6189


--------------------------------------------------------------------------------



years after the date of sale; or (ii) the date the final payment of the Exempt
Loan incurred in connection with the sale is allocated among Eligible Employees.

 

 

 

KP6

32

6189


--------------------------------------------------------------------------------



ARTICLE VIII
TRUST FUNDS AND ACCOUNTS

 

 

8.1

General Fund

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated to an Investment Fund or to the
Suspense Fund. The General Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in the General Fund shall be an undivided interest. The General Fund may be
invested in whole or in part in equity securities issued by an Employer or a
Related Company that are publicly traded and are “qualifying employer
securities” as defined in ERISA Section 407(d)(5).

 

 

8.2

Investment Funds

The Sponsor shall direct the establishment and maintenance of Investment Funds
to which contributions made on behalf of an eligible Participant may be
allocated in accordance with Article X and shall communicate the same and any
changes therein in writing to the Administrator and the Trustee. Such Investment
Funds are intended to satisfy the requirements of Code Section 401(a)(28).

Each such Investment Fund shall be held and administered as a separate common
trust fund. The interest of each Participant or Beneficiary under the Plan in
any such Investment Fund shall be an undivided interest.

 

 

8.3

Employer Stock Investment Fund

The Sponsor shall direct the establishment and maintenance of an Employer Stock
Investment Fund to which the following contributions shall be allocated:

 

 

•

Fixed Contributions.

 

 

•

Profit-Sharing Contributions.

 

 

•

Prior Money Purchase Plan Contributions.

The Employer Stock Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in the Employer Stock Investment Fund shall be an undivided interest. The
Employer Stock Investment Fund is intended to be invested primarily in Employer
Stock.

 

 

8.4

Suspense Fund

The Sponsor shall direct the establishment and maintenance of a Suspense Fund to
hold all shares of Employer Stock acquired with the proceeds of an Exempt Loan
pending


 

 

 

KP6

33

6189


--------------------------------------------------------------------------------



their release from encumbrance and allocation to Participants’ Accounts. The
Suspense Fund shall be held and administered as a separate trust fund.

 

 

8.5

Income on Trust

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.

 

 

8.6

Accounts

As of the first date a contribution is made by or on behalf of a Covered
Employee there shall be established an Account in his name reflecting his
interest in the Trust. Each Account shall be maintained and administered for
each Participant and Beneficiary in accordance with the provisions of the Plan.
The balance of each Account shall be the balance of the account after all
credits and charges thereto, for and as of such date, have been made as provided
herein.

 

 

8.7

Sub-Accounts

A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

 

 

8.8

Company Stock Holding Account

Notwithstanding any other provision of the Plan, the Sponsor shall direct the
establishment and maintenance of a Company Stock Holding Account. Subject to the
rules stated below, the Trustee shall allocate to the Company Stock Holding
Account all monthly purchases of Employer Stock that are intended to fund an
annual Employer Contribution obligation. The Company Stock Holding Account shall
be established and maintained as follows:

 

 

(a)

The Sponsor shall send the Trustee a wire on the first and fifteenth days of
each month (or on the next business day should any such date fall on a day in
which the New York Stock Exchange is closed).

 

 

(b)

Pursuant to the instructions received with a wire, the Trustee shall purchase
Employer Stock prior to the respective 12:00 p.m. cut-off time, using the stated
execution price.

 

 

(c)

All shares of Employer Stock purchased pursuant to this Section 8.7 shall be
held in the Company Stock Holding Account, until the annual allocation of
Employer Contributions takes place.


 

 

 

KP6

34

6189


--------------------------------------------------------------------------------




 

 

(d)

The Trustee shall receive written direction from the Sponsor as of the end of
each Plan Year, indicating the date on which the annual allocation of shares of
Employer Stock will take place for such Plan Year. Included in such written
direction shall be the number of shares to be released from the Company Stock
Holding Account and allocated among the Accounts of Eligible Employees (i.e.,
whether all, or just a specific portion of the, shares in the Company Stock
Holding Account will be so allocated).

 

 

(e)

The Trustee shall use the execution price and applicable Employer Contribution
allocation formula when allocating previously purchased shares of Employer Stock
from the Company Stock Holding Account to the Accounts of Eligible Employees.


 

 

 

KP6

35

6189


--------------------------------------------------------------------------------



ARTICLE IX
LIFE INSURANCE CONTRACTS

 

 

9.1

No Life Insurance Contracts

A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

 

 

 

KP6

36

6189


--------------------------------------------------------------------------------



ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

 

 

10.1

Investment and Deposit of Certain Contributions

Subject to the diversification requirements of Section 10.2, all contributions
to the Plan, including Prior Money Purchase Plan Contributions, are required to
be invested in the Employer Stock Investment Fund.

Upon contribution to the Plan, all such contributions shall be deposited in the
Trust and allocated to the Employer Stock Investment Fund.

 

 

10.2

Election to Transfer Employer Contributions to an Investment Fund
(Diversification)

Provided that his Account balance exceeds $500, an active or terminated Employee
who has attained age 55 and completed ten years of participation shall be
eligible each Plan Year during the “qualified election period” to elect at any
time to transfer any portion, up to 50% of the balance of his Account to one or
more of the alternative Investment Funds established pursuant to Section 8.2.

The Employee’s transfer election shall specify a percentage, in the increments
prescribed by the Administrator, of his Account that is to be transferred, which
percentage may not, in the aggregate, exceed 50 percent for any Plan Year during
the “qualified election period.” Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe. Subject to any
restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, an Employee’s
transfer election may be implemented effective as of the business day on which
the Administrator receives the Employee’s instructions. If an Employee elects to
transfer any portion, or all, of his Account to an alternative Investment Fund,
he may not thereafter elect to transfer such amount back to the Employer Stock
Investment Fund.

This Section 10.2 is intended to satisfy the requirements of Code Section
401(a)(28).

For the purposes of this Section, the “qualified election period” means the
six-Plan-Year period beginning with the first Plan Year in which the Employee is
eligible to make a transfer pursuant to this Section 10.2.

 

 

10.3

Exercise of Voting Rights with Respect to Employer Stock

If the Employer has a registration-type class of securities or, with respect to
Employer Stock acquired by, or transferred to, the Plan in connection with a
securities acquisition loan (as defined in Code Section 133(b)) after July 10,
1989, but before August 20, 1996,

 

 

 

KP6

37

6189


--------------------------------------------------------------------------------



each Participant or his Beneficiary, if the Participant has died, shall be
entitled to direct the Trustee as to the manner in which the Employer Stock
which is entitled to vote and which is allocated to the Participant’s Fixed
Contributions, Prior Money Purchase Plan Contributions, and Profit-Sharing
Contributions Sub-Accounts is to be voted.

If more than ten percent of total Plan assets are invested in Employer Stock and
the Employer does not have a registration-type class of securities, with respect
to Employer Stock other than Employer Stock acquired by, or transferred to, the
Plan in connection with a securities acquisition loan (as defined in Code
Section 133(b)) after July 10, 1989, but before August 20, 1996, each
Participant or Beneficiary in the Plan shall be entitled to direct the Trustee
as to the manner in which voting rights on such shares of Employer Stock that
are allocated to the Participant’s Fixed Contributions, Prior Money Purchase
Plan Contributions, and Profit-Sharing Contributions Sub-Accounts are to be
exercised with respect to any corporate matter which involves the voting of such
shares with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all assets of a trade or business, or such similar
transaction as prescribed in regulations.

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.

The Trustee shall be entitled to exercise, in such a manner as the Trustee deems
appropriate, all voting rights attributable to Employer Stock: (a) which is held
unallocated in the Suspense Fund; or (b) which is allocated to a Participant’s
Account and for which the Plan proffers pass-through voting rights in accordance
with the foregoing provisions of this Section, but for which the Trustee does
not receive any written direction from the Participant as to the manner in which
votes shall be cast with respect to such shares. The Trustee shall also be
entitled to exercise, in such manner as the Trustee deems appropriate, voting
rights attributable to Employer Stock, whether allocated to Participants’
Accounts or held unallocated in the Suspense Fund, with respect to all matters
not subject to direction by Participants.

If any agreement entered into by the Trust provides for voting of any shares of
Employer Stock pledged as security for any obligation of the Plan, then such
shares of Employer Stock shall be voted in accordance with such agreement.

For purposes of this Section the term “registration-type class of securities”
means:

 

 

(a)

a class of securities required to be registered under Section 12 of the
Securities Exchange Act of 1934; and


 

 

 

KP6

38

6189


--------------------------------------------------------------------------------




 

 

(b)

a class of securities which would be required to be so registered except for the
exemption from registration provided in subsection (g)(2)(H) of such Section 12
of such Act.


 

 

 

KP6

39

6189


--------------------------------------------------------------------------------



ARTICLE XI
CREDITING AND VALUING ACCOUNTS

 

 

11.1

Crediting Accounts

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

 

 

11.2

Valuing Accounts

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.

 

 

11.3

Plan Valuation Procedures

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

 

 

(a)

First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

 

 

(b)

Next, the net increase or decrease in the value of the Trust Fund attributable
to net income and all profits and losses, realized and unrealized, during the
valuation period shall be determined on the basis of the valuation under
paragraph (a) taking into account appropriate adjustments for contributions,
loan payments, and transfers to and distributions, withdrawals, loans, and
transfers from such Trust Fund during the valuation period.

 

 

(c)

Finally, the net increase or decrease in the value of the Trust Fund shall be
allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share.


 

 

 

KP6

40

6189


--------------------------------------------------------------------------------




 

 

 

Notwithstanding the foregoing, the Administrator may adopt such accounting
procedures as it considers appropriate and equitable to establish a
proportionate crediting of net increase or decrease in the value of the Trust
Fund for contributions, loan payments, and transfers to and distributions,
withdrawals, loans, and transfers from such Trust Fund made by or on behalf of a
Participant during the valuation period.


 

 

11.4

Finality of Determinations

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.

 

 

11.5

Notification

Within a reasonable period of time after the end of each Plan Year quarter, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as the most recent Valuation Date.

 

 

11.6

Disposition of Cash Dividends on Shares Allocated to Fixed Contributions, Prior
Money Purchase Plan Contributions, and Profit-Sharing Contributions Sub-Accounts

Cash dividends on Employer Stock held in a Participant’s Fixed Contributions,
Prior Money Purchase Plan Contributions, and Profit-Sharing Contributions
Sub-Accounts shall, in the discretion of the Administrator, be:

 

 

(a)

credited to the Participant’s Account;

 

 

(b)

used to repay an Exempt Loan; or

 

 

(c)

paid in cash to the Participant or the Participant’s Beneficiary. If payment is
to be made in cash to the Participant or the Participant’s Beneficiary, the
Administrator shall direct the Employer to pay the dividends either:


 

 

 

 

(i)

in cash directly to Participants, former Participants, and Beneficiaries in
proportion to their respective interests in the Employer Stock Investment Fund
attributable to Fixed Contributions, Prior Money Purchase Plan Contributions,
and Profit-Sharing Contributions as of the record date for such dividends, as
described in Code Section 404(k); or

 

 

 

 

(ii)

in cash to the Trustee for distribution to the Participants, former
Participants, and Beneficiaries.


 

 

 

KP6

41

6189


--------------------------------------------------------------------------------



If cash dividends are paid directly to the Trustee for distribution pursuant to
paragraph (c)(ii) above, the Trustee shall distribute such dividends in cash to
Participants, former Participants, and Beneficiaries in proportion to their
respective interests in the Employer Stock Investment Fund attributable to Fixed
Contributions, Prior Money Purchase Plan Contributions, and Profit-Sharing
Contributions as of the record date for such dividends, which distribution shall
be made based on a schedule determined by the Administrator, but not later than
90 days after the close of the Plan Year in which such dividends are paid.

If cash dividends are used to repay an Exempt Loan pursuant to paragraph (b)
above, Employer Stock shall be released from the Suspense Fund and allocated to
a Participant’s Account in the ratio that the Participant’s total number of
shares of Employer Stock sharing in such cash dividends that are attributable to
Fixed Contributions and Profit-Sharing Contributions bears to the aggregate
number of shares of such Employer Stock of all Participants. Employer Stock
allocated to a Participant’s Account hereunder shall have a fair market value
not less than the amount of cash dividends that would have been distributable to
the Participant pursuant to paragraph (c) above.

 

 

11.7

Disposition of Income Earned on Unallocated Employer Stock

Any income earned with respect to Employer Stock held in the Suspense Account
may be used, at the discretion of the Administrator, to repay an Exempt Loan.
Employer Stock that is released from encumbrance with respect to such income and
any such income that is not used to repay an Exempt Loan shall be allocated as
of the Valuation Date in the ratio that a Participant’s Fixed Contributions and
Profit-Sharing Contributions Sub-Accounts balance after the allocation of all
other earnings and losses bears to the aggregate Fixed Contributions and
Profit-Sharing Contributions Sub-Accounts balances of all Participants after the
allocation of all other earnings and losses.

 

 

 

KP6

42

6189


--------------------------------------------------------------------------------



ARTICLE XII
LOANS

 

 

12.1

No Loans

 

 

There shall be no loans made to Participants from the Plan.


 

 

 

KP6

43

6189


--------------------------------------------------------------------------------



ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED

 

 

13.1

No In-Service Withdrawals

 

 

Except as otherwise specifically provided in Article XV, no Participant who is
employed by an Employer or a Related Company shall be eligible to withdraw any
portion of his Account under the Plan.


 

 

 

KP6

44

6189


--------------------------------------------------------------------------------



ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

 

 

14.1

Termination of Employment and Settlement Date

 

 

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.


 

 

 

14.2

Separate Accounting for Non-Vested Amounts

 

 

 

If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan and the non-vested portion of his Employer
Contributions Sub-Account was not forfeited as provided in the following Section
and the Participant elected not to repay to the Plan the full amount of such
distribution, his vested interest in his Employer Contributions Sub-Account
shall be an amount (“X”) determined by the following formula:

 

 

 

X = P(AB + D) - D

 

 

For purposes of the formula:

 

 

 

 

P   =

The Participant’s vested interest in his Employer Contributions Sub-Account on
the date distribution is to be made.

 

 

 

 

AB=

The balance of the Participant’s Employer Contributions Sub-Account as of the
Valuation Date immediately preceding the date distribution is to be made.

 

 

 

 

D   =

The amount of all prior distributions from the Participant’s Employer
Contributions Sub-Account.

 

 

 

14.3

Disposition of Non-Vested Amounts

 

 

 

That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

 

 

 

(a)

If the Participant has no vested interest in his Account upon the occurrence of
his Settlement Date or his vested interest in his Account as of the date of
distribution does not exceed $5,000 resulting in the distribution or deemed
distribution to the


 

 

 

KP6

45

6189


--------------------------------------------------------------------------------




 

 

 

Participant of his entire vested interest in his Account, the non-vested balance
in the Participant’s Employer Contributions Sub-Account shall be forfeited and
his Account closed as of the date the Participant first incurs a 1-year Break in
Service following (i) the Participant’s Settlement Date, if the Participant has
no vested interest in his Account and is therefore deemed to have received
distribution on that date, or (ii) the date actual distribution is made to the
Participant.

 

 

(b)

If the Participant’s vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance in the Participant’s
Employer Contributions Sub-Account shall be forfeited and his Account closed as
of the date the Participant first incurs a 1-year Break in Service following his
receipt of the single sum payment, provided that such distribution is made
because of the Participant’s Settlement Date. A distribution is deemed to be
made because of a Participant’s Settlement Date if it occurs prior to the end of
the second Plan Year beginning on or after the Participant’s Settlement Date.

 

 

(c)

If neither paragraph (a) nor paragraph (b) is applicable, the non-vested balance
remaining in the Participant’s Employer Contributions Sub-Account shall continue
to be held in such Sub-Account and shall not be forfeited until the date the
Participant incurs 5-consecutive Breaks in Service.

 

 

14.4

Treatment of Forfeited Amounts

 

 

Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, such forfeiture shall be allocated among Participants’
Accounts in accordance with the provisions of the following Section.

 

 

14.5

Allocations of Forfeitures

 

 

Forfeited amounts that are required to be allocated among Participants’ Accounts
in accordance with the preceding Section shall be allocated among the Accounts
of Participants who are Eligible Employees during the Plan Year for which the
forfeiture is being allocated as follows:

 

 

(a)

To receive an allocation of forfeitures attributable to Fixed or Profit-Sharing
Contributions hereunder, a Participant must: (i) be employed as a Covered
Employee on the last day of the Plan Year; and (ii) have completed at least
1,000 Hours of Service during the Plan Year. The number of Hours of Service
required to receive an allocation of forfeitures hereunder shall be pro rated
for any short Plan Year. Notwithstanding any other provision of the Plan to the
contrary, the last day and annual service allocation requirements described
above shall not apply to an Eligible Employee who terminates employment during
the Plan Year


 

 

 

KP6

46

6189


--------------------------------------------------------------------------------




 

 

 

on or after his Normal or Early Retirement Date, or because of death or becoming
Disabled.

 

 

(b)

Forfeitures attributable to Fixed or Profit-Sharing Contributions shall be
allocated in the ratio which an eligible Participant’s Compensation for the Plan
Year from the Employers bears to the aggregate of such Compensation for all such
eligible Participants.

 

 

(c)

Forfeitures attributable to Fixed and Profit-Sharing Contributions that are to
be credited to a Participant’s Account hereunder shall be credited,
respectively, to his Fixed and Profit-Sharing Contributions Sub-Accounts. A
Participant’s vested interest in amounts attributable to forfeitures allocated
to his Fixed and Profit-Sharing Contributions Sub-Accounts hereunder shall be
determined under the vesting schedule applicable to Fixed and Profit-Sharing
Contributions.

 

 

(d)

Notwithstanding the foregoing, prior to allocating forfeitures attributable to
Fixed and Profit-Sharing Contributions among Participants’ Accounts, such
forfeited amounts shall be applied against Plan expenses. The forfeited amounts
to be allocated among Participants’ Accounts shall be reduced by any such
amounts that are applied against Plan expenses as provided herein.

 

 

14.6

Recrediting of Forfeited Amounts

 

 

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of the above Section entitled “Disposition of Non-Vested Amounts” and who is
reemployed by an Employer or a Related Company shall have such forfeited amounts
recredited to a new Account in his name, without adjustment for interim gains or
losses experienced by the Trust, if he returns to employment with an Employer or
a Related Company before he incurs 5-consecutive Breaks in Service commencing
after the date he received, or is deemed to have received, distribution of his
vested interest in his Account. Funds needed in any Plan Year to recredit the
Account of a Participant with the amounts of prior forfeitures in accordance
with the preceding sentence shall come first from forfeitures that arise during
such Plan Year, and then from Trust income earned in such Plan Year, to the
extent that it has not yet been allocated among Participants’ Accounts as
provided in Article XI, with each Trust Fund being charged with the amount of
such income proportionately, unless his Employer chooses to make an additional
Employer Contribution, and shall finally be provided by his Employer by way of a
separate Employer Contribution.

 

 

A former Participant who received an actual distribution and who returns to
employment within the time period described above may elect to repay to the Plan
the full amount of such distribution before the earlier of (i) the end of the
5-year period beginning on the date he is reemployed or (ii) the date he incurs
5-consecutive Breaks in Service


 

 

 

KP6

47

6189


--------------------------------------------------------------------------------




 

commencing after the date he received, or is deemed to have received,
distribution of his vested interest in his Account.


 

 

 

KP6

48

6189


--------------------------------------------------------------------------------



ARTICLE XV
DISTRIBUTIONS

 

 

15.1

Distributions to Normal Retirees and Disabled Participants

Subject to the provisions of the Section below entitled “Code Section 401(a)(9)
Requirements,” a Participant whose Settlement Date occurs on or after his Normal
Retirement Date or the date he becomes Disabled shall, with the written consent
of his Spouse, receive distribution of his vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following his Settlement Date or the date his application for distribution is
filed with the Administrator, if later.

Notwithstanding the foregoing, pursuant to Code Sections 401(a)(14) and 409(o),
if the Participant and, if applicable pursuant to Code Sections 401(a)(11) and
417, with the consent of the Participant’s Spouse, elects the distribution of
the Participant’s Account, other than his Prior Money Purchase Plan
Contributions Sub-Account, then the distribution of such Account balance shall
commence not later than one year after the close of the Plan Year in which the
Participant makes such election following a separation from service, except that
this provision shall not apply if the Participant is reemployed by the Employer
before distribution is required to begin under this provision.

 

 

15.2

Distributions to Participants Who Terminate Employment Prior to Normal
Retirement Date

Subject to the provisions of the Section below entitled “Code Section 401(a)(9)
Requirements,” a Participant whose Settlement Date occurs prior to his Normal
Retirement Date, for reasons other than death or becoming Disabled, may elect,
with the written consent of his Spouse, to receive distribution of his vested
interest in his Account in the form provided under Article XVI beginning as soon
as reasonably practicable following the earlier of: (1) the date on which the
Participant first incurs a Break in Service; or (2) his Normal Retirement Date.

Notwithstanding the foregoing, pursuant to Code Sections 401(a)(14) and 409(o),
if the Participant and, if applicable pursuant to Code Sections 401(a)(11) and
417, with the consent of the Participant’s Spouse, elects the distribution of
the Participant’s Account, other than his Prior Money Purchase Plan
Contributions Sub-Account, then the distribution of such Account balance shall
commence not later than one year after the close of the Plan Year in which the
Participant makes such election following a separation from service, except that
this provision shall not apply if the Participant is reemployed by the Employer
before distribution is required to begin under this provision.

 

 

 

KP6

49

6189


--------------------------------------------------------------------------------




 

 

15.3

Partial Distributions to Retired or Terminated Participants

A Participant whose Settlement Date has occurred, but who has not reached his
Required Beginning Date may elect, with the written consent of his Spouse, to
receive distribution of all or any portion of his Account at any time prior to
his Required Beginning Date in a cash withdrawal or in any other form provided
in Article XVI or the Addendum.

 

 

15.4

Distributions to Beneficiaries

Subject to the provisions of the Section below entitled “Code Section 401(a)(9)
Requirements,” if a Participant dies prior to his Benefit Payment Date, his
Beneficiary shall receive distribution of the Participant’s vested interest in
his Account in the form provided under Article XVI beginning as soon as
reasonably practicable following the date the Beneficiary’s application for
distribution is filed with the Administrator. If distribution is to be made to a
Participant’s Spouse, it shall be made available within a reasonable period of
time after the Participant’s death that is no less favorable than the period of
time applicable to other distributions.

If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death.

 

 

15.5

Code Section 401(a)(9) Requirements

The provisions of this Section take precedence over any inconsistent provision
of the Plan; provided, however, that the provisions of this Section are not
intended to create additional forms of payment that are not otherwise provided
under Article XVI.

To the extent required under Code Section 401(a)(9), all distributions made from
the Plan shall be determined and made in accordance with the provisions of Code
Section 401(a)(9) and the Treasury Regulations issued thereunder, as set forth
in this Section. If distribution is made through the purchase of an annuity
contract, as provided in the Addendum, the terms of such annuity contract shall
satisfy the requirements of Code Section 401(a)(9) and the Treasury Regulations
issued thereunder.

 

 

(a)

A Participant’s vested interest in his Account shall be distributed, or begin to
be distributed to the Participant no later than the Participant’s Required
Beginning Date.

 

 

(b)

Following the Participant’s Required Beginning Date, the minimum amount that
will be distributed for each “distribution calendar year”, up to and including
the “distribution calendar year” that includes the Participant’s date of death,
is the lesser of:


 

 

 

KP6

50

6189


--------------------------------------------------------------------------------




 

 

 

 

(i)

the quotient obtained by dividing the Participant’s “mrd account balance” by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9, Q & A-2 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the “distribution calendar year” or

 

 

 

 

(ii)

if the Participant’s sole “designated beneficiary” for a “distribution calendar
year” is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s “mrd account balance” by the number in the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9, Q & A-3 of the Treasury Regulations,
using the Participants and Spouse’s attained ages as of the Participant’s and
Spouse’s birthdays in the “distribution calendar year”.


 

 

(c)

If a Participant dies on or after his Required Beginning Date, but before his
vested interest in his Account has been distributed in full, the remainder of
the Participant’s vested Account balance shall be distributed, or begin to be
distributed to the Participant’s Beneficiary as soon as reasonably practicable
following the Participant’s death.

 

 

(d)

The minimum amount that will be distributed to a Participant’s Beneficiary for
each “distribution calendar year” following the year in which the Participant’s
death occurs is:


 

 

 

 

(i)

If the Participant’s Beneficiary is a “designated beneficiary”, the quotient
obtained by dividing the Participant’s “mrd account balance” by the longer of:


 

 

 

 

 

 

(A)

the remaining life expectancy of the Participant, calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year or

 

 

 

 

 

 

(B)

the remaining life expectancy of the “designated beneficiary”, calculated as
provided in (1) or (2) below, as applicable.


 

 

 

 

 

 

 

 

(1)

If the Participant’s Spouse is his sole “designated beneficiary”, the Spouse’s
remaining life expectancy is calculated for each “distribution calendar year”
using the surviving Spouse’s age as of the Spouse’s birthday during that
calendar year. For “distribution calendar years” after the year of the surviving
Spouse’s death, the remaining life expectancy is calculated using the age of the
surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent year.


 

 

 

KP6

51

6189


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(2)

If the Participant’s Spouse is not the sole “designated beneficiary”, the
“designated beneficiary’s” remaining life expectancy is calculated for each
“distribution calendar year” using his age in the calendar year following the
Participant’s death, reduced by one for each subsequent year.


 

 

 

 

(ii)

If the Participant’s Beneficiary is not a “designated beneficiary” (determined
as of September 30 of the calendar year following the year of the Participant’s
death), the quotient obtained by dividing the Participant’s “mrd account
balance” by the Participant’s remaining life expectancy calculated using the age
of the Participant in the calendar year of death, reduced by one for each
subsequent year.

 

 

 

 

(iii)

Minimum distribution amounts shall be determined using the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations and the
Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury
Regulations.


 

 

(e)

If a Participant dies before his Required Beginning Date and before his vested
interest in his Account has been distributed in full, the Participant’s vested
Account balance shall be distributed or begin to be distributed as provided
below:


 

 

 

 

(i)

If distribution is to be made in a single sum payment, distribution shall be
made no later than December 31 of the calendar year containing the 5th
anniversary of the Participant’s death; provided, however, that if the
Participant’s Spouse is his sole “designated beneficiary” with respect to all or
any portion of the Participant’s vested Account, the Spouse may elect to
postpone payment until December 31 of the calendar year in which the Participant
would have attained age 70 1/2, if later. The Spouse’s election to defer payment
must be made no later than September 30 of the calendar year that contains the
5th anniversary of the Participant’s death. If a Participant’s “designated
beneficiary” does not wish to receive payment in a single sum, but would prefer
to receive minimum payments as provided in the following paragraph, the
Participant’s “designated beneficiary” must notify the Administrator of his
election no later than September 30 of the calendar year following the calendar
year of the Participant’s death; provided, however, that if the Participant’s
Spouse is his sole “designated beneficiary” with respect to all or any portion
of the Participant’s vested Account, the Spouse must notify the Administrator of
her election no later than September 30 of the calendar year in which minimum
distributions would be required to commence to the Participant’s Spouse under
this Section or, if earlier, September 30 of the calendar year that contains the
5th anniversary of the Participant’s death.

 

 

 


 

 

 

KP6

52

6189


--------------------------------------------------------------------------------




 

 

 

 

(ii)

If distribution is to be made to a Participant’s “designated beneficiary” in a
form other than a single sum payment, distribution shall be made in accordance
with the following requirements:


 

 

 

 

 

 

(A)

Distribution shall commence to the Participant’s “designated beneficiary” no
later than December 31 of the calendar year following the calendar year of the
Participant’s death; provided, however, that if the Participant’s Spouse is his
sole “designated beneficiary” with respect to all or any portion of the
Participant’s vested Account, the Spouse may elect to postpone commencement
until December 31 of the calendar year in which the Participant would have
attained age 70 1/2, if later. The Spouse’s election to defer payment must be
made no later than September 30 of the calendar year following the calendar year
of the Participant’s death.

 

 

 

 

 

 

(B)

The minimum amount that will be distributed to the “designated beneficiary” for
each “distribution calendar year” during the “designated beneficiary’s” lifetime
is the quotient obtained by dividing the Participant’s “mrd account balance” by
the “designated beneficiary’s” remaining life expectancy.

 

 

 

 

 

 

(C)

The “designated beneficiary’s” remaining life expectancy is determined for the
first “distribution calendar year” using the Single Life Table in Section
1.401(a)(9)-9, Q & A-1 of the Treasury Regulations, and the “designated
beneficiary’s” age as of his or her birthday in the calendar year immediately
following the calendar year of the Participant’s death. In subsequent
“distribution calendar years,” the “designated beneficiary’s” remaining life
expectancy is determined as follows:


 

 

 

 

 

 

 

 

(1)

If the Participant’s Spouse is not the Participant’s sole “designated
beneficiary,” the “life expectancy” determined above is reduced by one for each
calendar year that has elapsed after the calendar year immediately following the
calendar year of the Participant’s death.

 

 

 

 

 

 

 

 

(2)

If the Participant’s surviving Spouse is the Participant’s sole “designated
beneficiary,” the “designated beneficiary’s” remaining “life expectancy” shall
be re-determined for each subsequent “distribution calendar year” using the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations, and the
“designated beneficiary’s” age as of the “designated beneficiary’s” birthday in
the “distribution calendar year.”


 

 

 

KP6

53

6189


--------------------------------------------------------------------------------




 

 

 

 

(iii)

A Participant’s Spouse qualifies as the Participant’s sole “designated
beneficiary” if she is entitled to the Participant’s entire vested interest in
his Account or his entire vested interest in a segregated portion of the
Participant’s Account and no other “designated beneficiary” is entitled to any
portion of that interest unless the Spouse dies prior to receiving full
distribution of that interest.

 

 

(iv)

If the Participant’s Spouse is a sole “designated beneficiary” with respect to
all or any portion of the Participant’s interest and the Spouse dies after the
Participant but before distributions to the Spouse begin, the rules described
above shall be applied with respect to the interest for which the Spouse was the
sole “designated beneficiary,” substituting the date of the Spouse’s death for
the date of the Participant’s death.

 

 

(v)

If there is no “designated beneficiary” as of September 30 of the calendar year
following the calendar year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
5th anniversary of the Participant’s death.


 

 

(f)

For purposes of this Section the following terms have the following meanings:


 

 

 

 

(i)

A Participant’s “designated beneficiary” means the individual who is the
Participant’s Beneficiary under Article XVII of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Treasury Regulations Section
1.401(a)(9)-4.

 

 

 

 

(ii)

A “distribution calendar year” means a calendar year for which a minimum payment
is required. The first year for which a minimum payment is required depends on
whether distribution begins before or after the Participant’s death. If
distribution begins before the Participant’s death, the first “distribution
calendar year” is the calendar year immediately preceding the calendar year that
contains the Participant’s Required Beginning Date. If distribution begins after
the Participant’s death, the first “distribution calendar year” is the calendar
year in which distributions are required to begin under paragraph (c) of this
Section.

 

 

 

 

 

The required minimum payment for the Participant’s first “distribution calendar
year” must be made on or before the Participant’s Required Beginning Date. The
required minimum payment for other “distribution calendar years,” including the
required minimum payment for the “distribution calendar year” in which the
Participant’s Required Beginning Date occurs, must be made on or before December
31 of that “distribution calendar year.”


 

 

 

KP6

54

6189


--------------------------------------------------------------------------------




 

 

 

 

(iii)

A Participant’s “mrd account balance” means the Participant’s Account balance as
of the last Valuation Date in the calendar year immediately preceding the
“distribution calendar year” (the “valuation calendar year”), adjusted as
follows:


 

 

 

 

 

 

(A)

Such Account balance shall be increased by the amount of any contributions made
and allocated or forfeitures allocated to the Account balance as of dates in the
“valuation calendar year” after the Valuation Date.

 

 

 

 

 

 

(B)

Such Account balance shall be decreased by distributions made in the “valuation
calendar year” after the Valuation Date.

 

 

 

 

 

 

The Account balance for the “valuation calendar year” includes any amounts
rolled over or transferred to the Plan either in the “valuation calendar year”
or in the “distribution calendar year” if distributed or transferred in the
“valuation calendar year.”


 

 

15.6

Cash Outs and Participant Consent

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date.

If a Participant has no vested interest in his Account on his Settlement Date,
he shall be deemed to have received distribution of such vested interest on his
Settlement Date.

If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date
without the Participant’s written consent and the written consent of his Spouse.
Notwithstanding the foregoing, spousal consent shall not be required if
distribution is made through the purchase of a Qualified Joint and Survivor
Annuity or the Spouse cannot be located or spousal consent cannot be obtained
for other reasons set forth in Code Section 401(a)(11) and regulations issued
thereunder.

If a Participant’s Account is subject to the “automatic annuity” provisions
specified in the Addendum, the Participant’s vested interest in his Account
shall be deemed to exceed $5,000 if the Participant’s Benefit Payment Date has
occurred with respect to amounts currently held in his Account and as of such
Benefit Payment Date his vested interest in his Account exceeded $5,000.

 

 

 

KP6

55

6189


--------------------------------------------------------------------------------




 

 

15.7

Automatic Rollover of Mandatory Distributions

If distribution of a Participant’s vested interest is to be made to a
Participant as provided in the preceding Section before the later of the
Participant’s Normal Retirement Date or the date the Participant attains age 62,
and the amount of such vested interest exceeds $1,000, distribution of such
vested interest shall be made through a direct rollover to an individual
retirement plan selected by the Administrator, unless the Participant
affirmatively elects distribution in a single sum payment or through a direct
rollover to an “eligible retirement plan” (as defined in Code Section
402(c)(8)(B), modified as provided in Code Section 401(a)(31)(E)) specified by
the Participant. Any distribution made to a Participant’s surviving Spouse or
other Beneficiary or to an alternate payee under a qualified domestic relations
order shall not be subject to the automatic rollover provisions described in the
preceding sentence.

 

 

15.8

Required Commencement of Distribution

Unless the Participant elects a later date, distribution of his vested interest
in his Account shall commence to the Participant no later than 60 days after the
close of the Plan Year in which occurs the latest of (i) the Participant’s
Normal Retirement Date, (ii) the Participant’s attainment of age 65, (iii) the
tenth anniversary of the year in which the Participant commenced participation,
or (iv) the Participant’s Settlement Date. A Participant who does not make
application for his benefit to commence shall be deemed to have elected to
postpone distribution hereunder.

 

 

15.9

Reemployment of a Participant

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

 

 

15.10

Restrictions on Alienation

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Treasury Regulations Section
1.401(a)-13(b)(2) (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity),

 

 

 

KP6

56

6189


--------------------------------------------------------------------------------




alienate or subject to attachment, garnishment, levy, execution, or other legal
or equitable process, or in any way encumber his benefits under the Plan, or any
part thereof, and any attempt to do so shall be void.

 

 

15.11

Facility of Payment

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual’s
court appointed guardian or to another person with a valid power of attorney.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which the payment would otherwise have been paid to the individual
found incapable of attending to his financial affairs and shall be a complete
discharge of any liability therefor under the Plan.

If distribution is to be made to a minor Beneficiary, the Administrator may, in
its discretion, pay the amount to a duly qualified guardian or other legal
representative, to an adult relative under the applicable state Uniform Gifts to
Minors Act, as custodian, or to a trust that has been established for the
benefit of the minor. Any such payment shall be charged to the Account from
which the payment would otherwise have been paid to the minor and shall be a
complete discharge of any liability therefor under the Plan.

 

 

15.12

Inability to Locate Payee and Non-Negotiated Checks

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, such as
(1) providing a distribution notice to the lost Participant at his/her last
known address by certified mail, (2) use of the Internal Revenue Service letter
forwarding program under IRS Revenue Procedure 94-22, (3) use of a commercial
locater service, the internet or other general search method, or (4) use of the
Social Security Administration search program, that benefit will be forfeited.
However, if the payee later files a claim for that benefit, the benefit will be
restored without adjustment for gains or losses.

If a distribution check has been issued and is outstanding for more than 180
days and the Administrator has been unable to locate the payee after diligent
efforts have been made to do so, then except as specifically directed by the
Administrator, the amount of the check shall be re-deposited to the Plan and
forfeited. However, if the payee is subsequently located, the check amount will
be restored to an Account established on the payee’s behalf, without adjustment
for investment gains or losses since the date of issuance.

 

 

 

KP6

57

6189


--------------------------------------------------------------------------------



Any amount forfeited under this Section shall be applied against the Employer
Contribution obligations for any subsequent Contribution Period of the Employer
for which the Participant last performed services as an Employee or against Plan
expenses, as directed by the Administrator. Notwithstanding the foregoing,
however, should the amount of all such forfeitures for any Contribution Period
with respect to any Employer exceed the amount of such Employer’s Employer
Contribution obligations for the Contribution Period, the excess amount of such
forfeitures shall be held unallocated in a suspense account established with
respect to the Employer and shall be applied against Plan expenses and the
Employer’s Employer Contribution obligations for the following Contribution
Period.

 

 

15.13

Distribution Pursuant to Qualified Domestic Relations Orders

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

 

 

 

KP6

58

6189


--------------------------------------------------------------------------------



ARTICLE XVI
FORM OF PAYMENT

 

 

16.1

Applicability

Subject to the provisions of the Addendum regarding prior protected forms of
payment, the provisions of this Article shall apply to all Participants and
Beneficiaries eligible to receive a distribution under the Plan.

 

 

16.2

Normal Form of Payment

The provisions of this Section do not apply to postpone distribution to a
Participant or his Beneficiary beyond the date required under the terms of the
Plan other than this Section, but shall apply only to the extent they accelerate
the time of distribution.

Subject to the provisions of the Addendum providing annuity payments with
respect to a Participant’s Prior Money Purchase Plan Contributions Sub-Account,
unless a Participant or Beneficiary elects distribution in accordance with
Section 16.3, distributions from a Participant’s Account shall be made to the
Participant or his Beneficiary in installments over a period equal to: (a) five
years, with respect to a Participant whose vested interest in his Account does
not exceed $935,000 (subject to adjustment annually as provided in Code Sections
409(o)(2) and 415(d)); or (b) five years plus one additional year (to a maximum
of five additional years) for each $185,000 (subject to adjustment annually as
provided in Code Sections 409(o)(2) and 415 (d)), or fraction thereof, by which
the Participant’s vested interest in his Account exceeds $935,000 (subject to
adjustment annually as provided in Code Sections 409(o)(2) and 415 (d)).
Notwithstanding the foregoing, distribution may be made pursuant to a more rapid
distribution schedule elected by the Participant or his Beneficiary if the
Administrator determines, based on non-discretionary standards that take into
account the available liquid assets of the Employer and the Trust Fund, that
such schedule can be met.

Each installment shall be equal in amount except as necessary to adjust for any
changes in the value of the Participant’s Account.

 

 

16.3

Optional Forms of Payment

A Participant, or his Beneficiary, as the case may be, may elect to receive
distribution of all or a portion of his Account in one of the following forms:

 

 

(a)

in a single sum cash payment; or

 

 

(b)

in a series of annual installments over a specified period. Payments hereunder
must satisfy the distribution requirements described in the Section of Article
XV entitled “Code Section 401(a)(9) Requirements.” Each installment shall be
equal


 

 

 

KP6

59

6189


--------------------------------------------------------------------------------




 

 

 

in amount except as necessary to adjust for any changes in the value of the
Participant’s Account, unless the Participant elects a more rapid distribution
schedule.

 

 

16.4

Change of Election

A Participant or Beneficiary who has elected an optional form of payment may
revoke or change his election at any time prior to his Benefit Payment Date by
filing his election with the Administrator in the form prescribed by the
Administrator. There is no limit on the number of elections or revocations a
Participant or his Beneficiary may make prior to his Benefit Payment Date.

 

 

16.5

Direct Rollover

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in a form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.

Notwithstanding the foregoing, a “qualified distributee” may not elect a direct
rollover with respect to an “eligible rollover distribution” if the total value
of the “eligible rollover distributions” expected to be made to the “qualified
distributee” for the year is less than $200 or with respect to a portion of an
“eligible rollover distribution” if the value of such portion is less than $500.

For purposes of this Section, the following terms have the following meanings:

 

 

(a)

An “eligible retirement plan” with respect to a “qualified distributee” who is
the Participant, his surviving Spouse, or his Spouse or former Spouse who is an
alternate payee under a qualified domestic relations order means any of the
following: (i) an individual retirement account described in Code Section
408(a); (ii) an individual retirement annuity described in Code Section 408(b);
(iii) an annuity plan described in Code Section 403(a) that accepts rollovers;
(iv) a qualified trust described in Code Section 401(a) that accepts rollovers,
(v) an annuity contract described in Code Section 403(b) that accepts rollovers;
(vi) an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan; or (vii) effective for
distributions made on or after January 1, 2009, a Roth IRA, as described in Code
Section 408A, provided, that for distributions made prior to January 1, 2010,
such rollover shall be subject to the limitations contained in Code Section
408A(c)(3)(B).


 

 

 

KP6

60

6189


--------------------------------------------------------------------------------




 

 

 

 

Effective January 1, 2009, an “eligible retirement plan” with respect to a
“qualified distributee” other than the Participant, his surviving Spouse, or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, means either an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code Section
408(b) (an “IRA”). Such IRA must be treated as an IRA inherited from the
deceased Participant by the “qualified distributee” and must be established in a
manner that identifies it as such.

 

 

 

(b)

An “eligible rollover distribution” means any distribution of all or any portion
of the balance of a Participant’s Account; provided, however, that an eligible
rollover distribution does not include the following:

 

 

 

 

(i)

any distribution to the extent such distribution is required under Code Section
401(a)(9).

 

 

 

 

(ii)

any distribution that is one of a series of substantially equal periodic payment
made not less frequently than annually for the life or life expectancy of the
“qualified distributee” or the joint lives or life expectancies of the
“qualified distributee” and the “qualified distributee’s” designated
beneficiary, or for a specified period of ten years or more.

 

 

 

(c)

A “qualified distributee” means a Participant, his surviving Spouse, or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p). Effective January 1, 2010, a
“qualified distributee” includes a Participant’s non-Spouse Beneficiary who is
his designated beneficiary within the meaning of Code Section 401(a)(9)(E).

 

 

 

16.6

Notice Regarding Forms of Payment

Within the 60-day period ending 30 days before a Participant’s Benefit Payment
Date, the Administrator shall provide the Participant with a written explanation
of his right to defer distribution until his Normal Retirement Date, or such
later date as may be provided in the Plan, his right to make a direct rollover,
the forms of payment provided under the Plan, and the consequences of consenting
to a current distribution rather than deferring payment to his Normal Retirement
Date. Distribution of the Participant’s Account may commence fewer than 30 days
after such notice is provided to the Participant if (i) the Administrator
clearly informs the Participant of his right to consider his election of whether
or not to make a direct rollover or to receive a distribution prior to his
Normal Retirement Date and his form of payment for a period of at least 30 days
following his receipt of the notice and (ii) the Participant, after receiving
the notice, affirmatively elects an early distribution.

 

 

 

KP6

61

6189


--------------------------------------------------------------------------------




 

 

16.7

Reemployment

If a Participant is reemployed by an Employer or a Related Company prior to
receiving distribution of the entire balance of his vested interest in his
Account, his prior election of a form of payment hereunder shall become
ineffective.

 

 

16.8

Distribution in the Form of Employer Stock

Notwithstanding any other provision of the Plan to the contrary, to the extent
that his Fixed Contributions, Prior Money Purchase Plan Contributions, and
Profit-Sharing Contributions are invested in Employer Stock on the date
distribution is to be made to a Participant, the Participant may elect to
receive distribution of all or a portion of the fair market value of such
contributions in the form of Employer Stock, unless the Employer’s charter or
by-laws restrict ownership of Employer Stock to employees and the Trust Fund.
Distribution in the form of Employer Stock shall be made in whole shares only.
Partial shares shall be distributed in cash.

The by-laws or articles of incorporation of the Employer may restrict the sale
or transfer of Employer Stock distributed from the Plan, provided that such
restrictions apply to all Employer Stock of the same class. If such Employer
Stock is subject to a right of first refusal, in no event may the Employer pay a
price for such Employer Stock that is less than the price offered by any third
party making a bona fide offer and in no event shall the Trust pay a price less
than the fair market value of the Employer Stock.

 

 

16.9

Put Option

If distribution is made from a Participant’s Employer Contributions Sub-Account
to the Participant or his Beneficiary of Employer Stock that is not readily
tradable on an established securities market or of Employer Stock acquired with
the proceeds of an Exempt Loan that is subject to a trading limitation, such
Employer Stock shall be subject to the put option described in this Section.
Employer Stock is subject to a “trading limitation” if it is subject to a
restriction under Federal or State securities law or any regulation thereunder,
or under an agreement that would make the Employer Stock less freely tradable
than stock not subject to such restriction.

The put option shall be exercisable during the 60-day period beginning the day
following the date the Employer Stock is distributed to the Participant, or his
Beneficiary, if applicable. If the put option is not exercised within such
period, the Participant, or his Beneficiary, if applicable, shall have an
additional 60-day period beginning the first day of the Plan Year following the
date the Employer Stock is distributed (or, if later, the first day following
the end of the initial 60-day period, as provided in regulations issued by the
Secretary of the Treasury) in which to exercise the put option. However, in the
case of Employer Stock that is publicly traded without restriction when
distributed but ceases to be so traded within either of the 60-day periods
described herein after distribution, the Employer must notify each holder of
such Employer Stock in writing on or before the

 

 

 

KP6

62

6189


--------------------------------------------------------------------------------



tenth day after the date the Employer Stock ceases to be so traded that for the
remainder of the applicable 60-day period the Employer Stock is subject to the
put option. The number of days between the tenth day and the date on which
notice is actually given, if later than the tenth day, must be added to the
duration of the put option. The notice must inform distributees of the term of
the put option that they are to hold. The terms must satisfy the requirements of
this Section.

The put option is exercised by the holder notifying the Employer in writing that
the put option is being exercised. The notice shall state the name and address
of the holder and the number of shares to be sold. The period during which a put
option is exercisable does not include any time when a distributee is unable to
exercise it because the party bound by the put option is prohibited from
honoring it because of applicable Federal or State law. The price at which a put
option must be exercisable is the fair market value of the Employer Stock.

Payment under a put option involving a “total distribution”, as defined herein,
shall be paid in substantially equal monthly, quarterly, semiannual, or annual
installments over a period certain beginning not later than 30 days after the
exercise of the put option and not extending beyond five years. Payment may be
deferred if adequate security and a reasonable rate of interest on the unpaid
amounts are provided. For purposes of this Section, a “total distribution” means
a distribution to a Participant or his Beneficiary within one taxable year of
the Participant’s entire vested interest in his Account.

Payment under a put option involving installment distributions must be paid not
later than 30 days after the exercise of the put option.

Payment under a put option may not be restricted by the provisions of a loan or
any other arrangement, including the terms of the Employer’s articles of
incorporation, unless so required by applicable state law.

 

 

 

KP6

63

6189


--------------------------------------------------------------------------------



ARTICLE XVII
BENEFICIARIES

 

 

17.1

Designation of Beneficiary

The Beneficiary of a Participant who does not have a Spouse shall be the person
or persons designated by such Participant in accordance with rules prescribed by
the Administrator. The Beneficiary of a Participant who has a Spouse shall be
his Spouse, unless the Participant designates a person or persons other than his
Spouse as Beneficiary with the written consent of his Spouse. For purposes of
this Section, a Participant shall be treated as not having a Spouse and such
Spouse’s consent shall not be required if the Participant does not have a Spouse
on his Benefit Payment Date. A Participant’s designation of a Beneficiary shall
be subject to the Qualified Preretirement Survivor Annuity provisions described
in the Addendum.

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
Spouse, then the Beneficiary under the Plan shall be the deceased Participant’s
lineal descendents, per stirpes, including his legally adopted children. If
there are no such surviving lineal descendants, then the Beneficiary under the
Plan shall be the deceased Participant’s lineal ascendants, per capita. If there
are no such surviving lineal ascendants, then the Beneficiary under the Plan
shall be the deceased Participant’s estate.

If a Beneficiary dies after becoming entitled to receive a distribution under
the Plan but before distribution is made to him in full, and if the Participant
has not designated another Beneficiary to receive the balance of the
distribution in that event, the estate of the deceased Beneficiary shall be the
Beneficiary as to the balance of the distribution.

 

 

17.2

Spousal Consent Requirements

Any written consent given by a Participant’s Spouse pursuant to this Article
must acknowledge the effect of the action taken and must be witnessed by a Plan
representative or a notary public. In addition, the Spouse’s written consent
must either (i) specify any non-Spouse Beneficiary designated by the Participant
and that such Beneficiary may not be changed without the Spouse’s written
consent or (ii) acknowledge that the Spouse has the right to limit consent to a
specific Beneficiary, but permit the Participant to change the designated
Beneficiary without the Spouse’s further consent. A Participant’s Spouse will be
deemed to have given written consent to the Participant’s designation of
Beneficiary if the Participant establishes to the satisfaction of a Plan
representative that such consent cannot be obtained because the Spouse cannot be
located or because of other circumstances set forth in Section 401(a)(11) of the
Code and regulations issued thereunder. Any written consent given or deemed to
have been given by a Participant’s Spouse hereunder shall be valid only with
respect to the Spouse who signs the consent.

 

 

 

KP6

64

6189


--------------------------------------------------------------------------------




 

 

17.3

Revocation of Beneficiary Designation Upon Divorce

Notwithstanding any other provision of this Article XVII to the contrary, if a
Participant designates his or her Spouse as Beneficiary under the Plan, such
designation shall automatically become null and void as of the date of any final
divorce or similar decree or order unless either (i) the Participant
re-designates such former Spouse as his or her Beneficiary after the date of the
final decree or order or (ii) such former Spouse is designated as the
Participant’s Beneficiary under a qualified domestic relations order; provided,
however, that such former Spouse shall be the Participant’s Beneficiary under
this clause (ii) only to the extent required in accordance with the qualified
domestic relations order.

 

 

 

KP6

65

6189


--------------------------------------------------------------------------------



ARTICLE XVIII
ADMINISTRATION

 

 

18.1

Authority of the Sponsor

 

 

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

 

 

(a)

allocate any of the powers, authority, or responsibilities for the operation and
administration of the Plan (other than trustee responsibilities as defined in
ERISA Section 405(c)(3)) among named fiduciaries; and

 

 

(b)

designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;

 

 

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

 

 

The Sponsor shall also have the authority and discretion to engage an
Administrative Delegate who shall perform, without discretionary authority or
control, administrative functions within the framework of policies,
interpretations, rules, practices, and procedures made by the Sponsor or other
“named fiduciary”. Any action made or taken by the Administrative Delegate may
be appealed by an affected Participant to the Sponsor in accordance with the
claims review procedure as provided in Section 18.4. Any decisions which call
for interpretations of plan provisions not previously made by the Sponsor shall
be made only by the Sponsor. The Administrative Delegate shall not be considered
a fiduciary with respect to the services it provides.

 

 

18.2

Discretionary Authority

 

 

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, making
factual determinations, and resolving disputes, the Sponsor (or any individual
to whom authority has been delegated


 

 

 

KP6

66

6189


--------------------------------------------------------------------------------




 

 

in accordance with Section 18.1, other than the Administrative Delegate) shall
have absolute discretionary authority. The decision of the Sponsor (or any
individual to whom authority has been delegated in accordance with Section 18.1,
other than the Administrative Delegate) shall be final and binding on all
persons and entitled to the maximum deference allowed by law.

 

 

18.3

Action of the Sponsor

 

 

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Sponsor under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor’s board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.

 

 

18.4

Claims Review Procedure

 

 

Except to the extent that the provisions of any collective bargaining agreement
provide another method of resolving claims for benefits under the Plan, the
provisions of this Section shall control whenever a claim for benefits under the
Plan filed by any person (referred to in this Section as the “Claimant”) is
denied. The provisions of this Section shall also control whenever a Claimant
seeks a remedy under any provision of ERISA or other applicable law in
connection with any error regarding his Account (including a failure or error in
implementing investment directions) and such claim is denied.

 

 

Whenever a claim under the Plan is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant’s claim, a description of the review procedures and in
the event of an adverse review decision, a statement describing any voluntary
review procedures and the Claimant’s right to obtain copies of such procedures,
and (vi) a statement that there is no further administrative review following
the initial review, and that the Claimant has a right to


 

 

 

KP6

67

6189


--------------------------------------------------------------------------------




 

 

bring a civil action under ERISA Section 502(a) if the Sponsor’s decision on
review is adverse to the Claimant. The notice shall also include a statement
advising the Claimant that, within 60 days of the date on which he receives such
notice, he may obtain review of such decision in accordance with the procedures
hereinafter set forth. Within such 60-day period, the Claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
Sponsor a written request therefor, which request shall contain the following
information:

 

 

(a)

the date on which the Claimant’s request was filed with the Sponsor; provided,
however, that the date on which the Claimant’s request for review was in fact
filed with the Sponsor shall control in the event that the date of the actual
filing is later than the date stated by the Claimant pursuant to this paragraph;

 

 

(b)

the specific portions of the denial of his claim which the Claimant requests the
Sponsor to review;

 

 

(c)

a statement by the Claimant setting forth the basis upon which he believes the
Sponsor should reverse the previous denial of his claim for benefits and accept
his claim as made; and

 

 

(d)

any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

 

 

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.

 

 

Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant’s claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.

 

 

18.5

Special Rules Applicable to Claims Related to Investment Errors

 

 

Any person alleging that there has been a failure or error in implementing
investment directions with respect to a Participant’s Account must file a claim
with the Administrator on or before the earlier of: (a) 60 days from the mailing
of a trade confirmation, account statement, or any other document, from which
the error can be discovered; or (b) one year from the date of the transaction
related to the error. Any claim filed outside of such period shall be limited to
the benefit that would have been


 

 

 

KP6

68

6189


--------------------------------------------------------------------------------




 

 

determined if the claim were timely filed, and therefore any adjustments shall
be calculated for such period only.

 

 

18.6

Exhaustion of Remedies

 

 

No civil action for benefits under the Plan shall be brought unless and until
the aggrieved person has: (a) submitted a timely claim for benefits in
accordance with this Article; (b) been notified by the Administrator that the
claim has been denied; (c) filed a written request for a review of the claim in
accordance with the preceding Section; (d) been notified in writing of an
adverse benefit determination on review; and (e) filed the civil action within 1
years of the date he receives a final adverse determination of his claim on
review.

 

 

18.7

Qualified Domestic Relations Orders

 

 

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.

 

 

18.8

Indemnification

 

 

In addition to whatever rights of indemnification the members of the Sponsor’s
board of directors or any employee or employees of the Sponsor to whom any
power, authority, or responsibility is delegated pursuant to Section 18.3, may
be entitled under the articles of incorporation or regulations of the Sponsor,
under any provision of law, or under any other agreement, the Sponsor shall
satisfy any liability actually and reasonably incurred by any such person or
persons, including expenses, attorneys’ fees, judgments, fines, and amounts paid
in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.

 

 

18.9

Prudent Man Standard of Care

 

 

The Trustee, the Sponsor and any other fiduciary under the Plan shall discharge
his duties under the Plan solely in the interests of Participants and
Beneficiaries and, in accordance with the requirements of ERISA Section
404(a)(1)(B), with the care, skill, prudence, and diligence under the prevailing
circumstances that a prudent man acting in a like capacity and familiar with
such matters would use in conducting an enterprise of like character with like
aims.


 

 

 

KP6

69

6189


--------------------------------------------------------------------------------




 

 

18.10

Actions Binding

 

 

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.


 

 

 

KP6

70

6189


--------------------------------------------------------------------------------



ARTICLE XIX
AMENDMENT AND TERMINATION

 

 

19.1

Amendment by Plan Sponsor

 

 

Subject to the provisions of Section 19.2, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

 

 

19.2

Limitation on Amendment

 

 

Except as otherwise required by law, no amendment shall be made to the Plan that
decreases the accrued benefit of any Participant or Beneficiary, except that
nothing contained herein shall restrict the right to amend the provisions of the
Plan relating to the administration of the Plan and Trust. Moreover, no such
amendment shall be made hereunder which shall permit any part of the Trust to
revert to an Employer or any Related Company or be used or be diverted to
purposes other than the exclusive benefit of Participants and Beneficiaries. The
Sponsor shall make no retroactive amendment to the Plan unless such amendment
satisfies the requirements of Code Section 401(b) and/or Treasury Regulations
Section 1.401(a)(4)-11(g), as applicable.

 

 

19.3

Termination

 

 

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

 

 

(a)

As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan. The termination
date shall become a Valuation Date for purposes of Article XI. In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

 

 

(b)

All Accounts shall then be disposed of to or for the benefit of each Participant
or Beneficiary in accordance with the provisions of Article XV as if the
termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if


 

 

 

KP6

71

6189


--------------------------------------------------------------------------------




 

 

 

neither his Employer nor a Related Company establishes or maintains another
defined contribution plan (other than an employee stock ownership plan as
defined in Code Section 4975(e)(7)), the Participant’s written consent to the
commencement of distribution shall not be required regardless of the value of
the vested portions of his Account.

 

 

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

 

 

19.4

Inability to Locate Payee on Plan Termination

 

 

If distribution of a Participant’s Account is to be made to the Participant, his
Beneficiary, or an alternate payee under a qualified domestic relations order (a
“payee”) on account of the termination of the Plan, and such payee does not
present himself to the Administrator within a reasonable period after the
Administrator mails written notice of his eligibility to receive a distribution
hereunder to his last known address and makes such other diligent effort to
locate the person as the Administrator determines, distribution of such Account
shall be made at the direction of the Administrator through a direct rollover to
an individual retirement plan established on behalf of the payee with a provider
selected by the Administrator, purchase of an annuity contract on behalf of the
payee, or transfer to another “eligible retirement plan”, as defined in the
Section of Article XVI entitled “Direct Rollovers”.

 

 

19.5

Reorganization

 

 

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer.

 

 

19.6

Withdrawal of an Employer

 

 

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.6 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred


 

 

 

KP6

72

6189


--------------------------------------------------------------------------------




 

with respect to its Employees. In the event that the withdrawing Employer
determines a partial termination has occurred, the action specified in Section
19.4 shall be taken as of the withdrawal date, as on a termination of the Plan,
but with respect only to Participants who are employed solely by the withdrawing
Employer, and who, upon such withdrawal, are neither transferred to nor
continued in employment with any other Employer or a Related Company. The
interest of any Participant employed by the withdrawing Employer who is
transferred to or continues in employment with any other Employer or a Related
Company, and the interest of any Participant employed solely by an Employer or a
Related Company other than the withdrawing Employer, shall remain unaffected by
such withdrawal; no adjustment to his Accounts shall be made by reason of the
withdrawal; and he shall continue as a Participant hereunder subject to the
remaining provisions of the Plan.


 

 

 

KP6

73

6189


--------------------------------------------------------------------------------



ARTICLE XX
ADOPTION BY OTHER ENTITIES

 

 

20.1

Adoption by Related Companies

 

 

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption.

 

 

20.2

Effective Plan Provisions

 

 

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.


 

 

 

KP6

74

6189


--------------------------------------------------------------------------------



ARTICLE XXI
MISCELLANEOUS PROVISIONS

 

 

21.1

No Commitment as to Employment

 

 

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

 

21.2

Benefits

 

 

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

 

21.3

No Guarantees

 

 

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

 

21.4

Expenses

 

 

The expenses of operation and administration of the Plan, including the expenses
of the Administrator and fees of the Trustee, shall be paid from the Trust,
unless the Sponsor elects to make payment. To the extent paid from the Trust,
administrative expenses shall be paid first from any forfeitures. Any remaining
expenses shall be allocated among Participants’ Accounts.

 

Notwithstanding the foregoing, the costs incident to the management of the
assets of an Investment Fund or to the purchase or sale of securities held in an
Investment fund shall be allocable to Accounts invested in such Investment Fund
and administrative expenses that are incurred directly with respect to an
individual Participant’s Account will be allocated to that Account.

 

21.5

Precedent

 

 

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.


 

 

 

KP6

75

6189


--------------------------------------------------------------------------------




 

 

21.6

Duty to Furnish Information

 

 

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

 

21.7

Merger, Consolidation, or Transfer of Plan Assets

 

 

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

 

21.8

Condition on Employer Contributions

 

 

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.9, however, in no event shall any portion of the property
of the Trust ever revert to or otherwise inure to the benefit of an Employer or
any Related Company.

 

21.9

Return of Contributions to an Employer

 

 

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

(a)

is made under a mistake of fact, or

 

 

(b)

is disallowed as a deduction under Code Section 404,

 

 

such contribution, reduced for any losses experienced by the Trust Fund, may be
returned to the Employer within one year after the payment of the contribution
or the disallowance of the deduction to the extent disallowed, whichever is
applicable. In the event the Plan does not initially qualify under Code Section
401(a), any contribution of an Employer made hereunder may be returned to the
Employer within one year of the date of denial of the initial qualification of
the Plan, but only if an application for determination was made within the
period of time prescribed under ERISA Section 403(c)(2)(B).


 

 

 

KP6

76

6189


--------------------------------------------------------------------------------




 

 

21.10

Validity of Plan

 

 

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the Trustee has its principal place of business or, if the Trustee is an
individual or group of individuals, the state or commonwealth in which the
Sponsor has its principal place of business, except as preempted by applicable
Federal law. The invalidity or illegality of any provision of the Plan shall not
affect the legality or validity of any other part thereof.

 

21.11

Trust Agreement

 

 

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

 

21.12

Parties Bound

 

 

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

 

21.13

Application of Certain Plan Provisions

 

 

For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan. A Participant’s Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.

 

21.14

Merged Plans

 

 

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting


 

 

 

KP6

77

6189


--------------------------------------------------------------------------------




 

 

Service under the Plan to the extent Eligibility and Vesting Service are
credited under the Plan. Special provisions applicable to a Participant’s
“transferee Sub-Account”, if any, shall be specifically reflected in the Plan or
in an Addendum to the Plan.

 

21.15

Transferred Funds

 

 

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

 

21.16

Veterans Reemployment Rights

 

 

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). Any contributions required to
be made in accordance with this Section shall be contributed to the Plan within
the time period prescribed under applicable regulations or other guidance. The
Administrator shall notify the Trustee of any Participant with respect to whom
additional contributions are made because of qualified military service.

 

If a Participant who is absent from employment as a Covered Employee because of
military service dies after December 31, 2006, while performing qualified
military service (as defined in Code Section 414(u)), the Participant shall be
treated as having returned to employment as a Covered Employee on the day
immediately preceding his death for purposes of determining the Participant’s
vested interest in his Account and his Beneficiary’s eligibility for a death
benefit under the Plan. Notwithstanding the foregoing, such a Participant shall
not be entitled to additional contributions with respect to his period of
military leave.

 

21.17

Delivery of Cash Amounts

 

 

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

 

21.18

Written Communications

 

 

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required under the terms of the Plan to be made in writing
may be provided in any other medium (electronic, telephonic, or otherwise) that
is acceptable to the Administrator and permitted under applicable law.


 

 

 

KP6

78

6189


--------------------------------------------------------------------------------




 

 

21.19

Plan Correction Procedures

 

 

The Employer shall take such action as it deems necessary to correct any Plan
failure, including, but not limited to, operational failures, documentation
failures (such as a failure to timely amend), failures affecting Plan
qualification, etc. Subject to the requirements of the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2008-50, or any superseding
guidance (“EPCRS”), the Employer may adopt any correction method that it deems
appropriate under the circumstances. In addition to any correction method
specified in the Plan, the Employer may, where appropriate, make correction in
accordance with EPCRS, including the making of a Qualified Nonelective
Contribution permitted under EPCRS, but not otherwise provided under the Plan.

 

In the event of a fiduciary breach or a prohibited transaction, correction shall
be made in accordance with the requirements of ERISA and the Code.

 

21.20

Prohibited Obligations

 

 

The Plan cannot obligate itself to acquire Employer Stock from a particular
holder at an indefinite time determined upon the happening of a specified event,
such as the death of the holder, or under a put option binding upon the Plan.
However, at the time a put option is exercised, the Plan may be given the
opportunity to assume the rights and obligations of the Employer under a put
option that is binding on the Employer. The price to the Plan of any Employer
Stock acquired under a put option cannot exceed fair market value.


 

 

 

KP6

79

6189


--------------------------------------------------------------------------------



ARTICLE XXII
TOP-HEAVY PROVISIONS

 

 

22.1

Definitions

For purposes of this Article, the following terms shall have the following
meanings:

The “compensation” of an employee means his “415 compensation” as defined in
Section 7.1.

The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

A “key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the “determination
date” was an officer of an Employer or a Related Company having annual
“compensation” greater than $160,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2007), a 5% owner of an
Employer or a Related Company, or a 1% owner of an Employer or a Related Company
having annual “compensation” of more than $150,000.

A “non-key employee” means any Employee who is not a “key employee”.

A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer or any Related Company, so long as the entire group of plans would
continue to meet the requirements of Code Sections 401(a)(4) and 410.

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates or participated at any time during the Plan Year
containing the “determination date” or any of the 4 preceding Plan Years
(regardless of whether the plan has terminated) and each other plan that enables
a plan in which a “key employee” participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410.

A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.

 

 

 

KP6

80

6189


--------------------------------------------------------------------------------



A “top heavy plan” with respect to a particular Plan Year means (i) in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), (ii) in the case of a
defined benefit plan, a plan for which, as of the “determination date”, the
present value of the cumulative accrued benefits payable under the plan (within
the meaning of Code Section 416(g) and the regulations and rulings thereunder)
to “key employees” exceeds 60 percent of the present value of the cumulative
accrued benefits under the plan for all employees, with the present value of
accrued benefits for employees (other than “key employees”) to be determined
under the accrual method uniformly used under all plans maintained by an
Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C) and
including the present value of any part of any accrued benefits distributed
during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top heavy group”. For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the 1-year period ending on the
“determination date” shall be disregarded. For purposes of this paragraph, the
present value of cumulative accrued benefits under a defined benefit plan for
purposes of top heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for all plans within a “required” or “permissive
aggregation group”. Notwithstanding the foregoing, if a plan is included in a
“required” or “permissive aggregation group” that is not a “top-heavy group”,
such plan shall not be a “top-heavy plan”.

The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

 

 

22.2

Applicability

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined.

 

 

 

KP6

81

6189


--------------------------------------------------------------------------------




 

 

22.3

Minimum Employer Contribution

If the Plan is determined to be a “top heavy plan” for a Plan Year, the Employer
Contributions and forfeitures allocated to the Account of each “non-key
employee” who is an Eligible Employee and who is employed by an Employer or a
Related Company on the last day of such top heavy Plan Year shall be no less
than the lesser of (i) three percent of his “compensation” or (ii) the largest
percentage of “compensation” that is allocated as an Employer Contribution for
such Plan Year to the Account of any “key employee”; except that, in the event
the Plan is part of a “required aggregation group”, and the Plan enables a
defined benefit plan included in such group to meet the requirements of Code
Section 401(a)(4) or 410, the minimum allocation of Employer Contributions and
forfeitures to each such “non-key employee” shall be 3% of the “compensation” of
such “non key employee”. Any minimum allocation to a “non-key employee” required
by this Section shall be made without regard to any social security contribution
made on behalf of the “non-key employee”, his number of hours of service, his
level of “compensation”, or whether he declined to make elective or mandatory
contributions.

Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted for.
Employer Contributions allocated to a Participant’s Account shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election.

 

 

22.4

Exclusion of Collectively-Bargained Employees

Notwithstanding any other provision of this Article, Employees who are covered
by an agreement that the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be entitled to a minimum allocation or accelerated vesting under this Article,
unless otherwise provided in the collective bargaining agreement.

 

 

 

KP6

82

6189


--------------------------------------------------------------------------------



ARTICLE XXIII
EXEMPT LOANS

23.1 Purpose of Exempt Loan

The proceeds of any Exempt Loan must be used within a reasonable period of time
to: (a) acquire Employer Stock; (b) repay the Exempt Loan; or (c) repay a prior
Exempt Loan.

23.2 Restrictions on Exempt Loans

Any Exempt Loan must satisfy all of the following requirements:

 

 

 

(a)

The Exempt Loan is primarily for the benefit of Participants and their
Beneficiaries. All facts and circumstances surrounding the Exempt Loan shall be
considered in determining whether this requirement has been satisfied,
including:

 

 

 

 

(i)

Whether at the time the Exempt Loan is made, the interest rate charged under the
terms of the Exempt Loan and the price of the Employer Stock to be acquired with
the proceeds of the Exempt Loan is such that Plan assets shall not be drained
off.

 

 

 

 

(ii)

Whether the Exempt Loan is at least as favorable to the Plan as the terms of a
comparable loan resulting from arms’ length negotiation between independent
parties.

 

 

 

(b)

The interest rate charged under the terms of the Exempt Loan is a reasonable
rate of interest.

 

 

 

(c)

The collateral pledged to the creditor by the Plan consists only of Employer
Stock purchased with the borrowed funds.

 

 

 

(d)

Under the terms of the Exempt Loan, the creditor has no recourse against Plan
assets except with respect to the collateral described in paragraph (c) above,
earnings attributable to such collateral, and Employer Contributions (other than
contributions made in Employer Stock) made to meet current obligations under the
Exempt Loan and earnings attributable to such contributions.

 

 

 

(e)

Under the terms of the Exempt Loan, the shares of Employer Stock held as
collateral for the loan that are to be released each Plan Year shall equal the
product of (i) the number of encumbered shares of Employer Stock held before the
release of shares for the current Plan Year multiplied by (ii) a fraction, the
numerator of which is the amount of principal and interest paid for the current
Plan Year and the denominator of which is the sum of the amount of principal and


 

 

 

KP6

83

6189


--------------------------------------------------------------------------------




 

 

 

interest paid for the current Plan Year plus the principal and interest to be
paid for all future Plan Years.



(f)

The Exempt Loan is for a specified term and is not payable on demand of any
person, except in the case of default.

 

 

(g)

In the event of a default on an Exempt Loan, the value of the Trust Fund
transferred in satisfaction of the Exempt Loan shall not exceed the amount of
the default. If the lender is a Disqualified Person, the Exempt Loan must
provide for the transfer of Trust Funds only upon and to the extent of the
failure of the Plan to meet the payment schedule under the Exempt Loan.

 

 

(h)

Payments made on the Exempt Loan during a Plan Year shall not exceed: (1) the
sum over all the Plan Years during the term of the Exempt Loan of all Employer
Contributions and cash dividends paid by the Employer to the Plan with respect
to such Exempt Loan and earnings on such contributions and dividends, less (2)
the sum of all Exempt Loan payments during the preceding Plan Years. A separate
accounting shall be maintained for such Employer Contributions, cash dividends,
and earnings until the Exempt Loan is repaid.

23.3 Sale or Repurchase of Shares of Employer Stock

Except as otherwise specifically provided in Section 16.8, no share of Employer
Stock acquired with the proceeds of an Exempt Loan may be subject to a put,
call, or other option, or buy-sell or similar arrangement while held by or when
distributed from the Trust, whether or not the Exempt Loan has been repaid or
the Plan ceases to be an Employee Stock ownership plan. Subject to any right of
first refusal provided in accordance with regulations issued under Code Section
4975(e), no person may be required to sell shares to the Employers, nor may the
Trust enter into an agreement that obligates the Trust to purchase Shares upon
the death of a shareholder of an Employer.

 

 

 

KP6

84

6189


--------------------------------------------------------------------------------



*          *          *

          EXECUTED
AT_________________________________________________________________,

________________________________________, this ____________ day
of___________________, ________.

 

 

 

STATE BANCORP, INC.

 

 

 

By: _______________________________________________

 

 

 

        Title: _________________________________________

 

 


 

 

 

KP6

85

6189


--------------------------------------------------------------------------------



ADDENDUM
STATE BANCORP, INC. EMPLOYEE STOCK OWNERSHIP PLAN

          Re: Protected Prior Annuity Form of Payment

A.1 Applicability

Notwithstanding any other provision of the Plan to the contrary, the following
provisions apply with respect to that portion of a Participant’s Account that is
attributable to Prior Money Purchase Plan Contributions. The term “Account” when
used in this Addendum refers only to that portion of a Participant’s Account
described in the preceding sentence.

A.2 Definitions

For purposes of this Article, the following terms have the following meanings:

The “automatic annuity form” means the form of annuity that will be purchased on
behalf of a Participant unless the Participant elects another form of annuity.

A “qualified election” means an election that is made during the “qualified
election period”. A “qualified election” of a form of payment other than a
Qualified Joint and Survivor Annuity or designating a Beneficiary other than the
Participant’s Spouse to receive amounts otherwise payable as a Qualified
Preretirement Survivor Annuity must include the written consent of the
Participant’s Spouse, if any. A Participant’s Spouse will be deemed to have
given written consent to the Participant’s election if the Participant
establishes to the satisfaction of a Plan representative that such consent
cannot be obtained because the Spouse cannot be obtained because the Spouse
cannot be located or because of other circumstances set forth in Code Section
401(a)(11) and regulations issued thereunder. The Spouse’s written consent must
acknowledge the effect of the Participant’s election and must be witnessed by a
Plan representative or a notary public. In addition, the Spouse’s written
consent must either (i) specify the form of payment selected instead of a
Qualified Joint and Survivor Annuity, if applicable, and that such form may not
be changed (except to a Qualified Joint and Survivor Annuity) without written
spousal consent and specify any non-Spouse Beneficiary designated by the
Participant, if applicable, and that such Beneficiary may not be changed without
written spousal consent or (ii) acknowledge that the Spouse has the right to
limit consent as provided in clause (i), but permit the Participant to change
the form of payment selected or the designated Beneficiary without the Spouse’s
further consent. Any written consent given or deemed to have been given by a
Participant’s Spouse hereunder shall be irrevocable and shall be effective only
with respect to such Spouse and not with respect to any subsequent Spouse.

The “qualified election period” with respect to the “automatic annuity form”
means the 90-day period ending on a Participant’s Benefit Payment Date. The
“qualified election

 

 

 

KP6

86

6189


--------------------------------------------------------------------------------



period” with respect to a Qualified Preretirement Survivor Annuity means the
period beginning on the first day of the Plan Year in which the Participant
attains age 35 or, if he terminates employment prior to such date, the day he
terminates employment with his Employer and all Related Companies. A Participant
whose employment has not terminated may make a “qualified election” designating
a Beneficiary other than his Spouse prior to the Plan Year in which he attains
age 35; provided, however, that such election shall cease to be effective as of
the first day of the Plan Year in which the Participant attains age 35.

A.3 Normal Form of Payment

Unless a Participant, or his Beneficiary, if the Participant has died, elects
one of the forms of payment provided in Article XVI, distribution shall be made
to the Participant, or his Beneficiary, as the case may be, through the purchase
of a single premium, nontransferable annuity contract for such term and in such
form as the Participant, or his Beneficiary, as the case may be, shall select,
subject to the automatic annuity and Qualified Preretirement Survivor Annuity
requirements described in this Article; provided, however, that a Participant’s
Beneficiary may not elect to receive distribution of an annuity payable over the
joint lives of the Beneficiary and any other individual. The terms of any
annuity contract purchased hereunder and distributed to a Participant or his
Beneficiary shall comply with the requirements of the Plan.

A.4 Change of Election

Subject to the automatic annuity requirements of this Addendum, a Participant or
Beneficiary who has elected a form of payment provided under Article XVI or this
Addendum may revoke or change his election at any time prior to his Benefit
Payment Date by filing his election with the Administrator in the form
prescribed by the Administrator. There is no limit on the number of elections or
revocations a Participant or his Beneficiary may make prior to his Benefit
Payment Date.

A.5 Automatic Annuity Requirements

Distribution shall be made to a Participant through the purchase of an annuity
contract that provides for payment in one of the following “automatic annuity
forms”, unless the Participant elects a different type of annuity or elects an
optional form of payment provided in Article XVI.

 

 

(a)

The “automatic annuity form” for a Participant who has a Spouse on his Benefit
Payment Date is the 50 percent Qualified Joint and Survivor Annuity.

 

 

(b)

The “automatic annuity form” for a Participant who does not have a Spouse on his
Benefit Payment Date is the Single Life Annuity.


 

 

 

KP6

87

6189


--------------------------------------------------------------------------------



A Participant’s election of an annuity other than the “automatic annuity form”
or of an optional form of payment shall not be effective unless it is a
“qualified election”; provided, however, that spousal consent shall not be
required if the form of payment elected by the Participant is a Qualified Joint
and Survivor Annuity. A Participant may only change his election of a form of
payment pursuant to a “qualified election”; provided, however, that spousal
consent shall not be required if the form of payment elected by the Participant
is a Qualified Joint and Survivor Annuity.

A.6 Qualified Preretirement Survivor Annuity Requirements

If a married Participant dies before his Benefit Payment Date, his Spouse shall
receive distribution of the value of the Participant’s vested interest in his
Account through the purchase of an annuity contract that provides for payment
over the life of the Participant’s Spouse. A Participant’s Spouse may elect to
receive distribution under any one of the other forms of payment available under
this Article instead of in the Qualified Preretirement Survivor Annuity form. A
married Participant may only designate a non-Spouse Beneficiary to receive
distribution of his Account pursuant to a “qualified election”.

A.7 Notice Regarding Forms of Payment

The explanation provided to a Participant pursuant to Article XVI, shall include
a description of the annuity form of payment available under the Addendum,
including a written explanation of (i) the terms and conditions of the
“automatic annuity form”, (ii) the Participant’s right to choose a form of
payment other than the “automatic annuity form” or to revoke such choice, and
(iii) the rights of the Participant’s Spouse.

The Administrator shall provide such explanation within the 60-day period ending
30 days before the Participant’s Benefit Payment Date. Notwithstanding the
foregoing, distribution of the Participant’s Account may commence fewer than 30
days after such explanation is provided to the Participant if (i) the
Administrator clearly informs the Participant of his right to consider his
election of whether or not to make a direct rollover or to receive a
distribution prior to his Normal Retirement Date and his election of a form of
payment for a period of at least 30 days following his receipt of the
explanation, (ii) the Participant, after receiving the explanation,
affirmatively elects an early distribution with his Spouse’s written consent, if
necessary, (iii) the Participant may revoke his election at any time prior to
the later of his Benefit Payment Date or the expiration of the seven-day period
beginning the day after the date the explanation is provided to him, and (iv)
distribution does not commence to the Participant before such revocation period
ends.

In addition, the Administrator shall provide a Participant with a written
explanation of (i) the terms and conditions of the Qualified Preretirement
Survivor Annuity, (ii) the Participant’s right to designate a non-Spouse
Beneficiary to receive distribution of his Account otherwise payable as a
Qualified Preretirement Survivor Annuity or to revoke

 

 

 

KP6

88

6189


--------------------------------------------------------------------------------



such designation, and (iii) the rights of the Participant’s Spouse. The
Administrator shall provide such explanation within one of the following
periods, whichever ends last:

 

 

(a)

the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35; or

 

 

(b)

the period beginning 12 calendar months before the date an individual becomes a
Participant and ending 12 calendar months after such date;

provided, however, that in the case of a Participant who separates from service
prior to attaining age 35, the explanation shall be provided to such Participant
within the period beginning 12 calendar months before the Participant’s
separation from service and ending 12 calendar months after his separation from
service.

 

 

 

KP6

89

6189


--------------------------------------------------------------------------------